Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21            Page 1 of 57 PageID 11738



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 NATIONAL RIFLE ASSOCIATION OF                §
 AMERICA,                                     §
                                              §
        Plaintiff and Counter-Defendant,      §
                                              §
 and                                          §
                                              §
 WAYNE LAPIERRE,                              §
                                              §
        Third-Party Defendant,                §
                                              §
 v.                                           §          Case No. 3:19-cv-02074-G
                                              §
 ACKERMAN MCQUEEN, INC.,                      §
                                              §
        Defendant and Counter-Plaintiff,      §
                                              §
 and                                          §
                                              §
 MERCURY GROUP, INC., HENRY                   §
 MARTIN, WILLIAM WINKLER, and                 §
 MELANIE MONTGOMERY,                          §
                                              §
        Defendants.                           §

       DEFENDANTS’ BRIEF IN SUPPORT OF ACKERMAN MCQUEEN, INC’S
              MOTION FOR PARTIAL SUMMARY JUDGMENT




 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                PAGE i
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                                                   Page 2 of 57 PageID 11739



                                                      TABLE OF CONTENTS



 I.    INTRODUCTION AND SUMMARY.................................................................................... 1
 II. SUMMARY JUDGMENT EVIDENCE ................................................................................. 2
 III. FACTUAL BACKGROUND.................................................................................................. 2
 IV. PROCEDURAL HISTORY .................................................................................................... 6
 V. APPLICABLE LEGAL STANDARDS .................................................................................. 9
 VI. ARGUMENT AND AUTHORITIES ................................................................................... 10
      A. AMc Is Entitled to Summary Judgment on its Breach of Contract Claim Against the
      NRA. ....................................................................................................................................... 10
      1. Breach of the Services Agreement – Unpaid Invoices. .................................................... 11
      2. Breach of the Services Agreement - $3 Million Letter of Credit ..................................... 12
      3. Breach of the Services Agreement – Termination Provision............................................ 13
      4. Breach of the Services Agreement - Indemnification ....................................................... 14
      5. Breach of the Services Agreement – AMc-Third Party NRA Contracts .......................... 15
      6. Breach of the Services Agreement – Untimely Invoices .................................................. 16
      B. Defendants Are Entitled to Summary Judgment on the NRA’s Lanham Act Claims for
      False Association and Trademark Infringement. .................................................................... 17
       1.     AMc engaged in “fair use” of NRA trademarks. ........................................................... 18
       2.     No evidence of confusion, mistake, or deception. ......................................................... 21
       3.     No evidence of damages. ............................................................................................... 22
       4.     No evidence against Individual Defendants or Mercury. ............................................... 22
      C. Defendants Are Entitled to Summary Judgment on the NRA’s Conversion Claim. ........ 23
       1.     There is no recognized cause of action for conversion of intangible property. ............. 24
       2.     The economic loss doctrine bars the NRA’s claims for conversion. ............................. 26
       3. There is no evidence to support conversion against the Individual Defendants or
       Mercury. ................................................................................................................................ 28
      D. AMc and Mercury Group Are Entitled to Summary Judgment on the NRA’s Claim for
      Breach of Fiduciary Duty........................................................................................................ 28
       1.     There was no fiduciary duty between the NRA and AMc. ............................................ 29
       2.     The economic loss rule bars the NRA’s breach-of-fiduciary-duty claims. .................... 32
       3.     The NRA has failed to produce evidence supporting a breach of fiduciary duty. ......... 34
      E. AMc Is Entitled to Summary Judgment on the NRA Breach of Contract Claim. ............ 36
       1. There is no evidence of breach of the Record Inspection Clause or damages based on
       the alleged breach. ................................................................................................................. 37

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                                                       PAGE ii
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                                                  Page 3 of 57 PageID 11740



        2.      No evidence that AMc leaked confidential information. ............................................... 42
    F. Defendants Are Entitled to Summary Judgment on the NRA’s Fraud Claim. ................. 45
        3.      No evidence against Individual Defendants. .................................................................. 48
    G. The NRA’s Conspiracy Claim Fails as a Matter of Law. ................................................. 48
 VII.        PRAYER ............................................................................................................................ 50




 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                                                    PAGE iii
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                                            Page 4 of 57 PageID 11741



                                               TABLE OF AUTHORITIES
 CASES

 Am. Council of Certified Podiatric Physicians & Surgeons v. Am. Bd. of Podiatric Surgery, Inc.,
  185 F.3d 606 (6th Cir. 1999) ..................................................................................................... 21

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ................................................................. 10

 Associated Indem. Corp. v. CAT Contracting, Inc., 964 S.W.2d 276 (Tex. 1998)....................... 30

 Banco Popular, N. Am. v. Kanning, 638 F. App’x 328 (5th Cir. 2016) ....................................... 10

 Bridgmon v. Array Sys. Corp., 325 F.3d 572 (5th Cir. 2003) ....................................................... 10

 Celotex Corp v. Catrett, 477 U.S. 317 (1986) .......................................................................... 9, 10

 Chapa v. Stonehaven Dev., Inc., No. 13-13-00030-CV, 2013 Tex. App. LEXIS 10159 (Tex.
  App.—Corpus Christi Aug. 15, 2013, no pet.) ......................................................................... 26

 Editorial Caballero, S.A. de C.V. v. Playboy Enters., 359 S.W.3d 318 (Tex. App.—Corpus
   Christie 2012, pet. denied) ........................................................................................................ 49

 Esty v. Beal, 298 S.W.3d 280 (Tex. App.— Dallas 2009, no pet. ............................................... 46

 Express One Int'l v. Steinbeck, 53 S.W.3d 895 (Tex. App.—Dallas 2001, no pet.) ..................... 25

 Haile v. Town of Addison, 264 F. Supp. 2d 464 (N.D. Tex. 2003)............................................... 10

 Hill v. New Concept Energy, Inc. (In re Yazoo Pipeline Co., L.P.), 459 B.R. 636 (S.D. Tex.
   Bankr. Oct. 14, 2011) .......................................................................................................... 24, 28

 Hoffpauir, Inc. v. Interstate Nat'l Dealer Servs., No. A-12-CA-263 LY, 2013 U.S. Dist. LEXIS
  9392 (W.D. Tex. 2013) ............................................................................................................. 27

 Hoggett v. Brown, 971 S.W.2d 472 (Tex. App.—Houston [14th Dist.] 1997, pet. denied) ......... 31

 Homoki v. Conversion Servs., 717 F.3d 388 (5th Cir.2013) ......................................................... 49

 Hostingxtreme Ventures, LLC v. Bespoke Grp., LLC, Civil Action No. 3:14-CV-1471-M, 2017
  U.S. Dist. LEXIS 146618 (N.D. Tex. Aug. 23, 2017) .............................................................. 42

 Hurd v. BAC Home Loans Servicing, LP, 880 F. Supp. 2d 747 (N.D. Tex. 2012)....................... 27

 Jacked Up, LLC v. Sara Lee Corp., 854 F.3d 797 (5th Cir. 2017) ......................................... 29, 30

 Jasco v. Coca Cola Co., 537 Fed. App’x 557 (5th Cir. 2013)...................................................... 17

 Jim Walter Homes, Inc. v. Reed, 711 S.W.2d 617 (Tex. 1986) ........................................ 33, 45, 46


 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                                            PAGE iv
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                                                      Page 5 of 57 PageID 11742



 Johnson v. Bella Gravida, LLC, 105 Va. Cir. 350 (Cir. Ct. 2020) ............................................... 29

 Kalb v. Norsworthy, 428 S.W.2d 701 (Tex. Civ. App.—Houston [1st Dist.] 1968, no pet.) ....... 31

 Klein-Becker USA, Ltd. Liab. Co. v. Home Shopping Network, Inc., No. 2:05-CV-00200 PGC,
   2005 U.S. Dist. LEXIS 46773 (D. Utah Aug. 31, 2005)........................................................... 22

 KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111 (2004) ...................... 19

 Lee v. Hasson, 286 S.W.3d 1 (Tex. App.—Houston [14th Dist.] 2007, pet. denied) ................... 31

 Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014) ............................. 22

 Margaux Warren Park Partners, Ltd. v. GE Bus. Fin. Servs. (In re Margaux Warren Park
  Partners, Ltd.), Nos. 08-43388, 09-04022, 2009 Bankr. LEXIS 4128 (Bankr. E.D. Tex. 2009)
  ................................................................................................................................................... 34

 Mason v. Fremont Inv. & Loan, No. 3:15-cv-1909-K-BN, 2015 U.S. Dist. LEXIS 146077, (N.D.
  Tex. Oct. 8, 2015).......................................................................................................... 45, 46, 47

 Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574 (1986) ........................... 10

 Meyer v. Cathey, 167 S.W.3d 327 (Tex. 2005) ...................................................................... 30, 31

 Mozingo v. Correct Mfg. Corp., 752 F.2d 168 (5th Cir. 1985)............................................... 23, 48

 Mullins v. TestAmerica, Inc., Civil Action No. 3:02-CV-106-M, 2002 U.S. Dist. LEXIS 4877
  (N.D. Tex. 2002) ....................................................................................................................... 30

 Neles-Jamesbury, Inc. v. Bill's Valves, 974 F. Supp. 979 (S.D. Tex. 1997) ................................. 25

 New Kids on the Block v. News Am. Publ'g, Inc., 971 F.2d 302 (9th Cir. 1992) .......................... 18

 Orcasitas v. Wells Fargo Home Mortg., 2013 U.S. Dist. LEXIS 93760 (N.D. Tex. Arp. 10, 2013)
   ................................................................................................................................................... 27

 Pebble Beach Co. v. Tour 18 I Ltd., 155 F.3d 526 (5th Cir. 1998) .............................................. 18

 Ramos v. Wells Fargo Bank, NA, 289 Va. 321, 323, 770 S.E.2d 491 (2015)......................... 10, 37

 Riverside Mkt. Dev. Corp. v. Int'l Bldg. Prods., Inc., 931 F.2d 327 (5th Cir. 1991) .............. 23, 48

 Rolex Watch USA, Inc. v. Meece, 158 F.3d 816 (5th Cir.1998) ................................................. 22

 RSR Corp. v. Int'l Ins. Co., 612 F.3d 851 (5th Cir. 2010)................................................. 10, 35, 47

 Scott v. Harris, 550 U.S. 372 (2007) .............................................................................................. 9




 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                                                           PAGE v
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                                                   Page 6 of 57 PageID 11743



 Shellnut v. Wells Fargo Bank, N.A., No. 02-15-00204-CV, 2017 Tex. App. LEXIS 3844 (Tex.
   App.—Fort Worth Apr. 27, 2017, pet. denied) ......................................................................... 34

 Springboards to Educ. v. Houston Indep. Sch. Dist., 912 F.3d 805 (5th Cir. 2019) .................... 21

 Super Future Equities, Inc. v. Wells Fargo Bank Minn., N.A., 553 F. Supp. 2d 680 (N.D. Tex.
   2008).......................................................................................................................................... 49

 Sw. Bell Tel. Co. v. Delanney, 809 S.W.2d 493 (Tex. 1991)........................................................ 33

 Toyota Motor Sales, U.S.A., Inc. v. Tabari, 610 F.3d 1171 (9th Cir. 2010) ................................. 18

 Triton 88 v. Star Elec. L.L.C., 411 S.W.3d 42 (Tex. App.—Houston [1st Dist.] 2013, no pet.).. 12

 Ultraflo Corp. v. Pelican Tank Parts, Inc., 823 F. Supp. 2d 578 (S.D. Tex. 2011) ..................... 24

 Viacom Int’l, Inc. v. IJR Capital Invs., LLC, 891 F.3d 178 (5th Cir. 2018) ................................. 22

 W. Fork Advisors, LLC v. SunGard Consulting Servs., LLC, 437 S.W.3d 917 (Tex. App.—Dallas
  2014, pet. denied) ...................................................................................................................... 49

 Wavell v. Roberts, 818 S.W.2d 462 (Tex. App.—Corpus Christi 1991, writ denied) .................. 49

 Wilson v. Jackson, No. 3:14-CV-3748-N-BK, 2014 U.S. Dist. LEXIS 170207 (N.D. Tex. Nov.
  13, 2014).............................................................................................................................. 34, 49

 STATUTES

 15 U.S.C. § 1114(1)(a) ............................................................................................................ 18, 21

 15 U.S.C. § 1115(b)(4) ................................................................................................................. 18

 15 U.S.C. 1125(a)(1)(A) ......................................................................................................... 18, 21




 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                                                      PAGE vi
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                   Page 7 of 57 PageID 11744



 TO THE HONORABLE A. JOE FISH:

           Defendant/Counter-Plaintiff/Third-Party Plaintiff Ackerman McQueen, Inc. (“AMc”),

 Defendants Mercury Group, Inc. (“Mercury”), Henry Martin (“Martin”), William Winkler

 (“Winkler”), and Melanie Montgomery (“Montgomery”) (collectively, “Defendants”), file this

 Brief in Support of Motion for Partial Summary Judgment (“Motion”) pursuant to FED. R. CIV.

 P. 56.

                           I.      INTRODUCTION AND SUMMARY

           1.    Since 2019, the NRA has embarked on a scorched-earth litigation strategy against

 AMc, the NRA’s former long-time advertising and public-relations firm that helped the NRA

 become the most powerful Second Amendment advocacy group in the Nation. Discovery has

 revealed that when the NRA knew its non-profit status was threatened due to its own

 mismanagement and illegal acts by its executives living an opulent life at the expense of the NRA

 membership, NRA leaders and counsel created a plan to falsely paint AMc and well over a dozen

 others as the scapegoats for its own bad acts.

           2.    As part of that litigation strategy, the NRA has filed four separate lawsuits against

 AMc (and numerous dilatory actions), including the above captioned case against (a) AMc; (b)

 AMc’s wholly-owned subsidiary, Mercury; and (c) three of AMc’s employees, Martin, Winkler,

 and Montgomery (collectively, the “Individual Defendants”). 1 The NRA asserts causes of action

 for: (1) false association under the Lanham Act, 15 U.S.C. § 1125(a)(1)(A); (2) trademark

 infringement; (3) conversion; (4) fraud; (5) breach of fiduciary duty; (6) conspiracy; (7) breach of

 the fiduciary duty of loyalty; and (8) breach of contract.




 1
     ECF 209.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                           PAGE 1
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                        Page 8 of 57 PageID 11745



         3.      In turn, AMc brought counterclaims against the NRA for (1) breach of the parties’

 agreement (“Services Agreement”); (2) fraud; (3) defamation; (4) business disparagement; (5)

 tortious interference; and (6) conspiracy. 2

         4.      Since litigation began between the parties in April 2019, tens of thousands of

 documents have been produced, and over 25 depositions have taken place. 3 Now, pursuant to the

 Court’s scheduling order and the upcoming October 2021 trial setting, AMc seeks summary

 judgment on its breach-of-contract counterclaim against the NRA. AMc further seeks summary

 judgment on the NRA’s claims against all Defendants for false association, trademark

 infringement, conversion, fraud, breach of fiduciary duty (and breach of fiduciary duty of loyalty),

 and conspiracy because there no genuine issues of material fact on one or more elements of the

 NRA’s claims and, therefore, AMc is entitled to judgment as a matter of law.

                           II.      SUMMARY JUDGMENT EVIDENCE

         5.      In support of its Motion, AMc submits the summary judgment evidence attached to

 Defendants’ Appendix that is being filed contemporaneously with this Motion.

                                 III.     FACTUAL BACKGROUND

         6.      For nearly four decades, AMc served as the NRA’s advertising and public-relations

 agency, helping the gun rights organization navigate troubled political and societal waters as its

 principal communication strategist and crisis manager. In addition, AMc provided advertising,

 marketing, media, and numerous other services to the NRA.

         7.      During this multi-decade relationship, the parties developed working arrangements,

 such as negotiating annual budgets covering a variety of tasks. The NRA, through its Executive



 2
  ECF 241.
 3
  Although few depositions have been taken in the above-captioned case, numerous depositions were taken in the
 Virginia Action (defined below) and the NRA Bankruptcy (defined below) dealing with the same issues here.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                  PAGE 2
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                          Page 9 of 57 PageID 11746



 Vice President, Wayne LaPierre (“LaPierre”) and its former Treasurer and Chief Financial

 Officer, Wilson “Woody” Phillips (“Phillips”), completely controlled the process, operating with

 full knowledge of the budgeted line items. 4 As projects were initiated, invoices would issue and

 be approved by Phillips and LaPierre, payment would follow without complaint, and thorough

 annual audits raised no issues or concerns. 5 LaPierre personally participated in those negotiations

 and approved each annual budget. 6

         8.       Given the wide variety of services AMc provided, rather that billing hourly for its

 time, AMc and the NRA developed a mutually agreed budgeting process to plan for and authorize

 services. 7 LaPierre, in consultation with AMc’s late CEO, Angus McQueen, directed the creation

 of these working arrangements. 8 The entities’ senior officers (LaPierre and/or Phillips from the

 NRA) and Winkler and/or Montgomery (from AMc)) carried out budgetary, invoicing, and

 payment tasks. 9

         9.       Over the course of years, the parties formalized their working arrangements,

 embodying their protocols in a series of agreements, the first of which they executed in 1999. 10

 The latest version was updated in 2017 11 and amended in 2018 12 to confirm the protocol for the

 hiring, compensation, and reimbursements due AMc under employment agreements involving

 talent for NRATV, the NRA’s branded media network.



 4
   Ex. 24, Montgomery Deposition, at 13:17-18:14 [APP 1955-56]; Ex. 6, Winkler Hrg. Testimony, at 91:17-25 [APP
 348].
 5
   Ex. 6, Winkler Hrg. Trans., at 92:10-98:19 [APP 349-55].
 6
   Ex. 7, LaPierre Deposition (Virginia Action), at 252:18-256:1 [APP 541-42]; Ex. 24, Montgomery Deposition, at
 13:17-14:21 [APP 1955].
 7
   Ex. 24, Montgomery Deposition, at 13:17-18:14 [APP 1955-56].
 8
   Ex. 24, Montgomery Deposition, at 13:17-14:12 [APP 1955].
 9
   See id.; see also Ex. 22, Erstling Hrg. Testimony, at 45:21-25 [APP 1694] (NRA accounting and budget manager
 identifying LaPierre and Phillips as the officers who approved AMc invoices).
 10
    See Ex. 7, LaPierre Deposition (Virginia Action), at 251:10-20 [APP 541].
 11
    See Ex. 2-A, Services Agreement [APP 59].
 12
    See Ex. 2-B, Amendment No. 1 to Services Agreement [APP 71].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                    PAGE 3
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                 Page 10 of 57 PageID 11747



         10.      The Services Agreement also contained other key provisions governing the parties’

 business relationship, including the duties imposed upon AMc to maintain the confidentiality of

 the NRA’s sensitive information (“Confidentiality Clause”) 13 and duties imposed upon AMc to

 permit inspection of its files, books, and records related to matters covered under the Services

 Agreement (“Records Inspection Clause”). 14

         11.      The 2018 Amendment contains two provisions expressly designed to protect AMc

 in the event of expiration or termination of the Services Agreement. First, the NRA was required

 to obtain and post a $3,000,000 letter of credit for AMc’s benefit to secure payment of outstanding

 invoices over 30 days old. 15 Second, certain contracts entered into between AMc and third parties

 for the benefit of the NRA, including contracts with NRATV talent Col. Oliver North (“North”)

 and Dana Loesch contracts (referred to as the “AMc-Third Party NRA Contracts”), obligated the

 NRA to pay the “compensation payable” under the AMc-Third Party NRA Contracts. 16 The NRA

 has refused to honor these commitments.

         12.      The business relationship between the NRA and AMc began to unravel in mid-2018

 following the NRA’s retention of William A. Brewer III (“Brewer”) and his law firm, Brewer

 Attorneys & Counselors (“Brewer Firm”). As this Court is aware, Brewer is the brother-in-law

 of AMc’s CEO, Revan McQueen, and Brewer has decades-long history of animosity with some

 members of the McQueen family. As political pressure mounted on the NRA, Brewer pegged his

 dying father-in law, Angus McQueen, as the perfect fall-guy to blame for the NRA’s financial

 mismanagement. 17       This action has created a revisionist narrative, conveniently attributing



 13
    Ex. 2-A, Services Agreement § IV [APP 64].
 14
    Ex. 2-A, Services Agreement § VIII [APP 67].
 15
    Ex. 2-B, 2018 Amendment at ¶ 2 [APP 71].
 16
    Ex. 2-B, 2018 Amendment at ¶ 3 [APP 71].
 17
    See, e.g., ECF 141 at Ex. I (APP 81-100).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                         PAGE 4
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                         Page 11 of 57 PageID 11748



 representations and various acts of wrongdoing to someone who can no longer defend himself. As

 this Court also found, the Brewer Firm is a competitor of AMc and thus has an additional incentive

 to push AMc out of the picture. 18

         13.      Prior to 2018, the NRA conducted regular annual audits of AMc without issue. 19

 Following Brewer’s retention, the NRA conducted a series of audits of AMc beginning in

 September 2018. 20 First, the Brewer Firm audited AMc in September 2018. 21 Next, the law firm

 of Cooper Kirk, PLLC, audited AMc in November 2019. 22 Finally, the NRA hired forensic

 accounting firm Forensic Risk Alliance (“FRA”) to audit AMc in February 2019, which spanned

 period of weeks. 23 Following each of these audits, AMc was not asked to provide any additional

 documentation or accused of withholding any information. 24

         14.      Despite AMc’s cooperation with these audits and document requests, the NRA filed

 suit on April 12, 2019, three months prior to Angus McQueen’s death, alleging that AMc had

 somehow refused to comply with the Records Inspection Clause. 25 The NRA filed a second

 lawsuit on May 22, 2019, accusing AMc of leaking certain information related to the NRA’s pass-

 through expenses to the media and claiming breach of the Services Agreement’s Confidentiality

 Clause. 26

         15.      After finding itself the defendant in two lawsuits by its longtime client, AMc’s

 relationship with the NRA naturally started to fall apart. Although both parties sent letters at


 18
    See ECF 148 at 4 (finding the Brewer Firm to be a competitor of AMc because the Brewer Firm also provides
 public-relations services).
 19
    Ex. 6, Winkler Hrg. Testimony, at 92:10-94:4 [APP 349-51].
 20
    Ex. 6, Winkler Hrg. Testimony, at 94:14-99:3 [APP 351-56].
 21
    Ex. 6, Winkler Hrg. Testimony, at 94:14-95:20 [APP 351-52].
 22
    Ex. 6, Winkler Hrg. Testimony, at 95:21-96:14 [APP 352-353]; Ex. 2-F, AMcTX-00065308 [APP 108].
 23
    Ex. 6, Winkler Hrg. Testimony, at 96:15-99:3 [APP 353-56]; see also Ex. 2-E [APP 97] (communications between
 NRA General Counsel reflecting AMc’s cooperation after being informed of the FRA audit).
 24
    Id.
 25
    NRA v. AMc, No. CL19001757, In the Circuit Court for the City of Alexandria (Cir. Ct. Va. Apr. 12, 2019).
 26
    NRA v. AMc, No. CL19002067, In the Circuit Court for the City of Alexandria (Cir. Ct. Va. May 22, 2019).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                    PAGE 5
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                         Page 12 of 57 PageID 11749



 different times purporting to terminate the relationship, at the very latest, the parties’ relationship

 had concluded by June 25, 2019, and AMc ceased all work. 27 Eventually, the NRA filed the Texas

 Action in August 2019, 28 and its fourth lawsuit (back in Virginia) in September 2019. 29

         16.      Prior to this date, AMc had posted certain images on its website related to AMc’s

 work for the NRA to display the types of services AMc provides as an advertising and public-

 relations agency. 30 Following June 25, 2019, these images remained on AMc’s website as part of

 a gallery of images related to several other AMc clients. 31 In August 2019, AMc appended the

 word “Legacy” to images related to the NRA and other former clients to clarify that these

 companies and organizations were no longer current AMc clients. 32 In November 2019, AMc

 overhauled its website and removed this gallery, including all references to the NRA. 33

                                   IV.     PROCEDURAL HISTORY

         17.      As this Court is well aware, litigation between the NRA and AMc began in April

 2019 when the NRA filed its first lawsuit against AMc in Virginia state court. 34 In the following

 months, the NRA proceeded to file two more actions against AMc in Virginia (collectively,

 “Virginia Action”), 35 along with the instant lawsuit in the Northern District of Texas (“Texas

 Action”), 36 which was filed only weeks after Angus McQueen’s passing. In response, AMc




 27
    See ECF 209 at ¶ 99 (“By letter dated June 25, 2019, the NRA terminated the Services Agreement effective
 “immediately.”).
 28
    ECF 1.
 29
    NRA v. AMc, No. CL19002886, In the Circuit Court for the City of Alexandria (Cir. Ct. Va. Sep. 5, 2019).
 30
    See Ex. 3, McQueen Decl. at ¶¶ 4-5 [APP 175].
 31
    See id.
 32
    See id. at ¶ 7 [APP 176].
 33
    See id. at ¶ 8 [APP 176].
 34
    NRA v. AMc, No. CL19001757, In the Circuit Court for the City of Alexandria (Cir. Ct. Va. Apr. 12, 2019).
 35
    NRA v. AMc, No. CL19002067, In the Circuit Court for the City of Alexandria (Cir. Ct. Va. May 22, 2019); NRA
 v. AMc, No. CL 19002886, In the Circuit Court for the City of Alexandria (Cir. Ct. Va. Sep. 5, 2019).
 36
    See ECF 1.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                    PAGE 6
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                                  Page 13 of 57 PageID 11750



 asserted numerous counterclaims against the NRA and its Executive Vice President, Wayne

 LaPierre (“LaPierre”). 37

          18.       Based on subsequent amendments to the pleadings in the Texas Action and the

 Virginia Action, the NRA and AMc’s claims eventually mirrored each other across both forums,

 and the Virginia court entered an order allowing all of the discovery used in the Virginia Action

 to be used in the Texas Action. 38

          19.       For two years, AMc—the true plaintiff in this litigation—has been taking the

 appropriate steps to move this case toward trial in September 2021 (now continued to October

 2021 in response to the NRA’s request), October 2021 despite the NRA’s persistent efforts to delay

 and frustrate the process. 39 In November 2020, the NRA filed a motion to consolidate four

 unrelated cases before the Judicial Panel on Multi-District Litigation (“MDL”). 40 Hundreds of

 thousands of dollars later—and to no one’s surprise—after a hearing, the MDL panel denied the

 transfer. 41

          20.       Having first engaged in procedural maneuvers specifically calculated to abuse the

 litigation process and increase costs for its opponents, such as filing four separate lawsuits against

 AMc in two forums, or its failed effort to consolidate four completely unrelated cases in multi-

 district litigation, the NRA then doubled down on its delay strategy and filed for Chapter 11

 bankruptcy (“NRA Bankruptcy”), 42 invoking the automatic stay of the Texas Action. 43




 37
    See ECF 17, 31, 210, 241.
 38
    Ex. 1-B [APP 8].
 39
    See AMc’s Response to the NRA’s Motion for Continuance, ECF 228.
 40
    In re: National Rifle Association Business Expenditures Litigation, MDL No. 2979 (Nov. 13, 2020).
 41
    MDL, Order Denying Transfer (Feb. 4, 2021) (ECF 45) (holding “we are not persuaded that centralization is
 necessary for the convenience of the parties and witnesses or to further the just and efficient conduct of this litigation”).
 42
    In re National Rifle Association, No. 21-30085-hdh11 (Bkr. N.D. Tex. Jan. 15, 2021).
 43
    ECF 200.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                                 PAGE 7
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                     Page 14 of 57 PageID 11751



         21.     In light of the NRA’s public statements about its own solvency and its brazen

 strategy for using the bankruptcy process to escape regulatory oversight, AMc moved to dismiss

 the NRA Bankruptcy on the grounds of bad faith (“Motion to Dismiss”), and alternative motion

 to appoint a Chapter 11 trustee. 44 AMc’s Motion to Dismiss was joined by the New York Attorney

 General. 45 Following an expedited discovery period with significant discovery relating to the

 claims at issue in this Texas Action, which included the depositions of over a dozen witnesses and

 the exchange of tens of thousands of documents during the month of March 2021, the hearing on

 the Motion to Dismiss began on April 5, 2021, and concluded on May 3, 2021.

         22.     On May 11, 2021, the Honorable Judge Harlan D. Hale entered an order dismissing

 the NRA Bankruptcy. 46 In his dismissal order, Judge Hale found:

         For the reasons stated herein, the Court finds there is cause to dismiss this
         bankruptcy case as not having been filed in good faith both because it was filed to
         gain an unfair litigation advantage and because it was filed to avoid a state
         regulatory scheme. 47

         The Court finds that the NRA did not file the bankruptcy petition in good faith
         because this filing was not for a purpose intended or sanctioned by the Bankruptcy
         Code. 48

         What concerns the Court most though is the surreptitious manner in which Mr.
         LaPierre obtained and exercised authority to file bankruptcy for the NRA.
         Excluding so many people from the process of deciding to file for bankruptcy,
         including the vast majority of the board of directors, the chief financial officer, and
         the general counsel, is nothing less than shocking. 49

         The Court is not dismissing this case with prejudice, but should the NRA file a new
         bankruptcy case, this Court would immediately take up some of its concerns about
         disclosure, transparency, secrecy, conflicts of interest of officers and litigation
         counsel, and the unusual involvement of litigation counsel in the affairs of the NRA,
         which could cause the appointment of a trustee out of a concern that the NRA could

 44
    NRA Bankruptcy, AMc Mot. to Dismiss (Feb. 2, 2021) (ECF 131).
 45
    NRA Bankruptcy, NYAG Mot. to Dismiss Bankruptcy (Feb. 12, 2021) (ECF 155).
 46
    NRA Bankruptcy, Order Granting Mot. to Dismiss (May 11, 2021) (ECF 740); see also ECF 232 at Ex. A. AMc
 asks the Court to take judicial notice of this order pursuant to FEDERAL RULE OF EVIDENCE 201.
 47
    Id. at 2.
 48
    Id. at 37.
 49
    Id. at 34.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                PAGE 8
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                              Page 15 of 57 PageID 11752



          not fulfill the fiduciary duty required by the Bankruptcy Code for a debtor in
          possession. 50

          23.      Between the Virginia Action, the Texas Action, and the NRA Bankruptcy, more

 than 25 deposition have been taken and hundreds of thousands of pages of discovery exchanged

 and reviewed. Since April 2019, the NRA has served more than 700 discovery requests between

 the Virginia Action (over 200) and the Texas Action (over 500). 51                    AMc has served over 100

 discovery requests in the Virginia Action and approximately 175 in the Texas Action. 52 Between

 the Virginia Action, the Texas Action, and the NRA Bankruptcy, the NRA and AMc have

 collectively produced over 114,000 documents, totaling over 420,000 pages. 53 Between the

 Virginia Action, the Texas Action, and the NRA Bankruptcy, the NRA has produced over 75,000

 documents, and Defendants have collectively produced at least 40,000 documents. 54 Between the

 Virginia Action, Texas Action, and NRA Bankruptcy 25 deposition have been taken, 12 in the

 Virginia Action and 1 in the Texas Action, and 12 in the NRA Bankruptcy. 55 Given the extensive

 overlap of claims and allegations, discovery and deposition testimony obtained in the NRA

 Bankruptcy was directly relevant to many of the underlying claims in the Texas Action. 56 Since

 the dismissal of the NRA Bankruptcy, the parties have continued to engage in fact discovery and

 expert discovery working towards the October 2021 trial setting.

                              V.       APPLICABLE LEGAL STANDARDS

          24.      Summary judgment is proper when there is no genuine dispute of material fact and

 the movant is entitled to judgment as a matter of law. 57 A genuine dispute of material fact exists


 50
    Id. at 37.
 51
    See id.
 52
    See id.
 53
    See Ex. 1, Mason Decl. at ¶¶ 2-4 [APP 3-4].
 54
    Id.
 55
    Id.
 56
    Id.
 57
    FED. R. CIV. P. 56; Scott v. Harris, 550 U.S. 372, 380 (2007); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                           PAGE 9
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                         Page 16 of 57 PageID 11753



 “if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” 58

 Once the moving party has made the initial showing that there is no genuine dispute of material

 fact, the nonmovant must come forward with competent evidence of existence of a genuine fact

 issue. 59 Mere assertions of a factual dispute unsupported by probative evidence will not prevent

 summary judgment. 60 “[C]onclusory statements, speculation and unsubstantiated assertions will

 not suffice to defeat a motion for summary judgment.” 61 Summary judgment is also appropriate

 when an adequate time for discovery has passed and there is no evidence to support one or more

 essential elements. 62 If the nonmovant does not make “a showing sufficient to establish the

 existence of an element essential to his case, and on which he bears the burden of proof at trial,

 summary judgment is mandatory.” 63

                             VI.      ARGUMENT AND AUTHORITIES

 A. AMc Is Entitled to Summary Judgment on its Breach of Contract Claim Against the
    NRA.

         25.      This Court should grant summary judgment on AMc’s claim for breach of the

 Services Agreement.        Under Virginia law, which governs the Services Agreement, 64 “[t]he

 elements of a breach of contract action are (1) a legally enforceable obligation of a defendant to a

 plaintiff; (2) the defendant’s violation or breach of that obligation; and (3) injury or damage to the

 plaintiff caused by the breach of obligation.” 65 Here, AMc has established each of these elements,

 including multiple breaches of the Services Agreement, as a matter of law.



 58
    Banco Popular, N. Am. v. Kanning, 638 F. App’x 328, 333 (5th Cir. 2016).
 59
    Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
 60
    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).
 61
    RSR Corp. v. Int'l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
 62
    FED. R. CIV. P. 56(c); Celotex Corp v. Catrett, 477 U.S. 317, 323 (1986).
 63
    Haile v. Town of Addison, 264 F. Supp. 2d 464, 466 (N.D. Tex. 2003).
 64
    Ex. 2-A, Services Agreement § XII.A [APP 69].
 65
    Ramos v. Wells Fargo Bank, NA, 289 Va. 321, 323, 770 S.E.2d 491, 493 (2015); see also Bridgmon v. Array Sys.
 Corp., 325 F.3d 572, 577 (5th Cir. 2003).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                   PAGE 10
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                            Page 17 of 57 PageID 11754



         26.      There is no dispute that the Services Agreement was an enforceable contract

 between the NRA and AMc. 66 There is also no dispute that the 2018 Amendment was a valid and

 enforceable amendment to the Services Agreement.                    The NRA has breached the Services

 Agreement in numerous respects that have caused millions of dollars in damages to AMc.

         1.       Breach of the Services Agreement – Unpaid Invoices.

         27.      It is undisputed that AMc performed work and services pursuant to the Services

 Agreement, invoiced the NRA for those services, and that AMc has not been paid for this work.67

 Of the invoices provided at issue, numerous invoices totaling $4,371,037 remain unpaid (the

 “Unpaid Invoices”). 68 The Services Agreement provides that such Unpaid Invoices accrue interest

 at a rate of 1% per month, which continues to accrue on all unpaid invoices and is due and owing.69

         28.      The NRA has breached the Services Agreement by failing to pay AMc for services

 rendered. 70 The Services Agreement provided that the NRA was to pay the amounts due on each

 invoice within 30 days of the invoice date, and was required to “notify AMc of any questions

 concerning any invoices within 10 business days after receipt.” 71 As NRA General Counsel, John

 Frazer, admits, the NRA provided no such notice, questions, or disputes regarding the Unpaid

 Invoices within that 10-day period:

                 Q: Do you think that you’ve paid all of the invoices that Ackerman
                    McQueen issued?

                 A: I don’t think we have now paid all of them, no.



 66
    See ECF 209 at 72, ¶ 186.
 67
    Ex. 2, Winkler Decl. at ¶ 8 [APP 50].
 68
    Ex. 2, Winkler Decl. at ¶ 7 [APP 50]; Ex. 2-G, June 15, 2021 Expert Report of Daniel Jackson Report (“Jackson
 Report”) at Exhibit 7 [APP 168-69].
 69
    Ex. 2-A, Services Agreement at 6, § III.E [APP 64].
 70
    See Ex. 15, Frazer Deposition at 241:3-242:20 [APP 1197], 326:2-328:13 [APP 1218]; Ex. 7, LaPierre Deposition
 (Virginia Action) at 284:7-285:12 [APP 549-50]; Ex. 16, Spray Deposition (Virginia Action), at 46:15-19 [APP 1248],
 83:18-24 [APP 1257], 107:7-14 [APP 1263], 192:21—194:3 [APP 1284-85].
 71
    Ex. 2-A, Services Agreement § III.E [APP 64].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                       PAGE 11
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                              Page 18 of 57 PageID 11755



                  Q: And do you have any evidence that – with respect to any unpaid
                     invoice, that that 10-day notice requirement was met?

                  A: I don’t recall anything on that specifically. 72

          29.      Moreover, the belated complaints that the NRA now brings regarding AMc’s

 invoices, all essentially stemming from an alleged lack of supporting detail, were apparent at the

 time the NRA first received the invoices—and had been formatted the same way for decades. 73

 The NRA had the opportunity to challenge lack of detail, calculation methods, or any other facet

 of the invoices during that 10-day period, but simply declined to do so. Texas courts have ruled

 under very similar facts that invoices, contested for the first time only after a contractual challenge

 period, were sufficient summary judgment proof of performance, breach, and damages, granting

 summary judgment for a plaintiff. 74

          30.      As a result of the NRA’s breach of the Services Agreement relating to Unpaid

 Invoices, AMc is entitled to $4,371,037 for the Unpaid Invoices and accrued interest of 1% per

 month on all amounts past due. 75

          2.       Breach of the Services Agreement - $3 Million Letter of Credit

          31.      By extension, because each of the Unpaid Invoices is more than 30 days late, the

 NRA is also in breach of the 2018 Amendment to the Services Agreement, under which the NRA

 agreed to post a $3 million letter of credit for the benefit of AMc “to be drawn upon to pay in full



 72
    Ex. 15, Frazer Deposition (Virginia Action) 328:5-13 [APP 1218]; see also Ex. 14, Supernaugh Deposition, at
 166:18-167:16 [APP 1118-19], 170:6-11 [APP 1119].
 73
    See, e.g., Ex. 22, Erstling Hrg. Testimony, at 24:21-25:5, 25:19-21 [APP 1674-75] (admitting that the NRA never
 challenged a lack of supporting detail in AMc’s invoices); Ex. 7, LaPierre Deposition, 257:4-258:13 [APP 543]
 (admitting that the NRA knew the AMc invoices lacked detail because it was later part of a “self-correction” effort to
 update billing procedures to require more detail, which did not begin until 2018).
 74
    See Triton 88 v. Star Elec. L.L.C., 411 S.W.3d 42, 59-60 (Tex. App.—Houston [1st Dist.] 2013, no pet.) (upholding
 summary judgment for plaintiff on breach of contract where invoices were not contested under procedure established
 by contract over defendant’s argument that its evidence of improper billing created fact issue.).
 75
    As of June 15, 2021, the total accrued interest due was $1,057,969. See, i.e., Ex. 2-G, Jackson Report at Exhibit 7
 [APP 168-69].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                         PAGE 12
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                           Page 19 of 57 PageID 11756



 invoices for service fee billings outstanding more than 30 days.” 76 It is undisputed that these

 invoices are over 30 days past due and were not challenged during the 10-day notice period. 77

 Accordingly, summary judgment should be granted with regard to the NRA’s breach of the 2018

 Amendment for failing to post the $3 million letter of credit.

         3.       Breach of the Services Agreement – Termination Provision

         32.      Section XI.F of the Services Agreement (“Termination Provision”) provides as

 follows:

         In consideration of the dedication of a substantial number of personnel and
         resources to provide the services under the Agreement (and the necessity to
         maintain such staffing levels and resource allocations to enable AMc to continue to
         provide such services upon any renewals hereof), the NRA agrees to pay AMc a
         fair and equitable termination fee to compensate it for the inevitable severances and
         other reasonable costs incurred in conjunction with such expiration or
         termination. 78

         33.      AMc sustained two primary types of damages from the NRA’s breach of the

 Termination Provision: (1) various expenses associated with the termination of the relationship,

 including office lease space, office disassembly fees, and other technological and operational

 support; and (2) employee severance fees.

         34.      First, as a result of the termination of the Services Agreement, AMc has shut down

 offices in Alexandria, Virginia, Colorado Springs, Colorado, and half of its office in Dallas,

 Texas. 79 AMc was forced to incur a variety of expenses associated with winding down these office

 operations, including terminating contracts, paying for leased space, operating expenses, moving,

 crating, disassembly, other technological and operational support and other types of costs. In total,




 76
    Ex. 2-B, 2018 Amendment at ¶ 2 [APP 71] (amending § III of the Services Agreement).
 77
    Ex. 2, Winkler Decl. at ¶ 11 [APP 52].
 78
    Ex. 2-A, Services Agreement § XI.F [APP 68].
 79
    Ex. 2, Winkler Decl. at ¶ 7 [APP 50]; Ex. 2-G, Jackson Report at pp. 18-21 [APP 127-130].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                             PAGE 13
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                            Page 20 of 57 PageID 11757



 AMc has incurred expenses of $6,525,436 related to these various expenses ($6,216,735 for

 Offices and Leases; $230,185 for Other Contracts; $78,516 for Office Disassembly/Move-out). 80

         35.      Second, it is undisputed that as a result of the termination of the Services

 Agreement, the jobs of numerous AMc employees were no longer required. 81 These employees

 were furloughed, and AMc incurred $509,492 in expenses in the form of COBRA premiums for

 continuing medical coverage and calculated severance amounts totaling $1,929,146. 82

         4.       Breach of the Services Agreement - Indemnification

         36.      Pursuant to Section V.B.I of the Services Agreement (“Indemnification

 Provision”), the NRA is required to indemnify and reimburse AMc for any expenses it may incur

 as a result of its work for the NRA.

         37.      First, the NRA should indemnify and reimburse AMc for expenses arising from:

         any claim, action or proceeding by any person(s), entity(ies), the United States of
         America, any state(s), county(ies), or municipality(ies), or an department, agency,
         board, bureau, commission, attorney general, or other instrumentality(ies) or
         political subdivision(s) of any of the foregoing, seeking . . . an injunction or other
         equitable relief with respect to the activities [AMc] performed on behalf of the NRA
         pursuant to this Agreement or otherwise requested or approved by NRA. 83

         38.      It is undisputed that the NRA has been the subject of various government inquires

 that have imposed costs and expenses on AMc to produce records, negotiate with government

 investigators, seek waivers of confidentiality from the NRA, and generally cooperate to the extent

 permitted by the NRA or ordered by a court. Specifically, AMc has been forced to incur numerous

 expenses relating to the NYAG’s investigation into the NRA. AMc has repeatedly demanded

 indemnification relating to the NYAG’s investigation, which the NRA has refused. 84


 80
    Ex. 2, Winkler Decl. at ¶ 7 [APP 50]; Ex. 2-G, Jackson Report at Exhibit 1, 2, 3, 6 [APP 158-161, 167].
 81
    Ex. 2, Winkler Decl. at ¶ 7 [APP 50]; Ex. 2-G, Jackson Report at pp. 28-29 [APP 137-38].
 82
    Ex. 2, Winkler Decl. at ¶ 7 [APP 50]; Ex. 2-G, Jackson Report at Exhibit 1, 5, 5A, 5B [APP 158, 164-66].
 83
    Ex. 2-A, Services Agreement § V.B.I [APP 65].
 84
    Ex. 2, Winkler Decl. at ¶¶ 16-17 [APP 52-53].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                       PAGE 14
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                            Page 21 of 57 PageID 11758



         39.      Second, the Services Agreement also requires the NRA to:

         indemnify, defend, and hold harmless AMc, and its directors, officers, employees,
         agents, contractors and representatives . . . from and against any and all claims,
         demands, causes of action, suits, liabilities, losses, damages, settlements,
         judgments, and expenses . . . arising from . . . the public relations services and
         related activities of any Spokesperson pursuant to the direction or supervision of
         NRA. 85

         40.      It is undisputed that Dana Loesch was a “Spokesperson” for the NRA. 86 It is further

 undisputed that Loesch has a currently pending arbitration against AMc for the NRA’s failure and

 refusal to honor its obligations related to the AMc-Third Party NRA Contracts. AMc has demanded

 indemnification relating to the Loesch arbitration against AMc, which the NRA has repeatedly

 refused. 87

         41.      To date, based upon the NRA’s breach, AMc has sustained damages in the amount

 of $593,264. 88 These amounts continue to accrue. 89 As a result, AMc is entitled to partial summary

 judgment on the element of breach with regard to the Indemnification Provision of the Services

 Agreement and the damages it has incurred to date, as well as summary judgment on the future

 damages AMc will incur relating to the NYAG’s investigation into the NRA and the Loesch

 arbitration, including a liability finding that the NRA is required to indemnify AMc for any and

 all future damages, expenses, or liability arising out of the Loesch arbitration.

         5.       Breach of the Services Agreement – AMc-Third Party NRA Contracts

         42.       In addition to the $3 million letter of credit, in the event that the Services

 Agreement was terminated, the NRA agreed to pay AMc any compensation under the AMc-Third

 Party NRA Contracts:


 85
    Ex. 2-A, Services Agreement § V.B.I [APP 65].
 86
    See Ex. 2-B, 2018 Amendment at ¶ 2 [APP 71].
 87
    Ex. 2, Winkler Decl. at ¶¶ 16-17 [APP 52-53].
 88
    Ex. 2, Winkler Decl. at ¶ 7 [APP 50]; Ex. 2-G, Jackson Report at Exhibit 9 [APP 172].
 89
    Ex. 2, Winkler Decl. at ¶ 17 [APP 53].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                             PAGE 15
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                        Page 22 of 57 PageID 11759



         For all non-cancellable contracts entered into between AMc and third parties for
         the benefit of the NRA (herein “AMc-Third Party NRA Contracts”), the NRA
         agrees to pay AMc upon such expiration or termination the balance of the
         compensation payable under such AMc-Third Party NRA Contracts (including but
         not limited to, the AMc-Third Party NRA Contracts with Dana Loesch and Oliver
         North) as of the date of expiration of termination so that AMc can fulfill its
         obligation under said Contracts after expiration or termination. 90

         43.     It is undisputed that AMc entered into the AMc-Third Party NRA Contracts at the

 direction of the NRA. 91 It is further undisputed that the NRA has refused to pay AMc pursuant to

 the terms of the Services Agreement. As a result of the NRA’s breach of the Services Agreement

 relating to AMc-Third Party NRA Contracts, AMc is entitled to $6,310,698, plus interest. 92

 Alternatively, AMc seeks summary judgment on liability as it relates to the NRA’s breach of the

 Services Agreement and 2018 Amendment relating to the NRA’s obligations to pay compensation

 relating to the AMc-Third Party NRA Contracts.

         6.      Breach of the Services Agreement – Untimely Invoices

         44.     In addition to the Unpaid Invoices and interest incurred on those amounts, which

 remain unpaid, the NRA frequently failed to make timely payments of AMc’s invoices. Under

 Section III.E of the Services Agreement all invoices are due “within 30 days of the invoice date”

 and “amounts not received by AMc within 60 days from the date of the invoice shall bear interest

 at the rate of 1% per month from the date of the invoice until paid.” 93 It is undisputed that, in the

 second half of 2018, the NRA was late in paying over 70 separate invoices issued by AMc. 94 Even

 though these invoices were eventually paid, interest remains due and owing. As a result of the

 NRA’s breach, AMc is entitled to interest fees totaling $39,077.00.


 90
    Ex. 2-B, 2018 Amendment at ¶ 3 [APP 71]; see also Ex. 2-A, Services Agreement at XI.E [APP 68].
 91
    See ECF 261 at 2 (NRA admits that AMc entered into the AMc-Third Party NRA Contracts at the NRA’s behest).
 92
    Ex. 2, Winkler Decl. at ¶ 7 [APP 50]; Ex. 2-G, Jackson Report at Exhibit 1, 4, 4A [APP 158, 162-163].
 93
    Ex. 2-A, Services Agreement § III.E [APP 64].
 94
    Ex. 2, Winkler Decl. at ¶ 7 [APP 50]; Ex. 2-G, Jackson Report at Exhibit 7 [APP 168-69]; Ex. 14, Supernaugh
 Deposition, at 167:20-169:17 [APP 1118-19].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                  PAGE 16
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                            Page 23 of 57 PageID 11760



 B. Defendants Are Entitled to Summary Judgment on the NRA’s Lanham Act Claims for
    False Association and Trademark Infringement.

         45.      The NRA brought two claims against all Defendants under the Lanham Act: False

 Association (Count 1) and Trademark Infringement (Count 2) (“Lanham Act Claims”).                             This

 Court initially denied Defendants’ Motion to Dismiss as to the NRA’s Lanham Act Claim 95 but

 allowed the decision to be revisited after further discovery, citing Vulcan Golf, LLC v. Google,

 Inc., 552 F. Supp. 2d 752, 769 (N.D. Ill. 2008). 96

         46.      As a preliminary matter, the only registered trademarks applicable to this claim are

 “NRA,” “National Rifle Association,” and “National Rifle Association of America.” 97 Although

 the NRA pleaded trademark infringement on all images contained in Exhibit B and C of its Second

 Amended Complaint (“SAC”), eight of the images the NRA complains of in Exhibit C of its SAC

 do not bear any of these marks and are therefore inapplicable to this claim. 98 For all remaining

 images, the NRA’s Lanham Act Claims should be dismissed as a matter of law because AMc

 engaged in fair use of its trademarks. However, even if fair use were not applicable here,

 Defendants are still entitled to summary judgment because the NRA cannot establish required

 elements of its claims.

         47.      Claims under the Lanham Act require a showing that (1) the designation or false

 designation is likely to cause confusion, mistake, or deception as to (a) the affiliation, connection,

 or association of defendant with another person, or (b) as to the origin, sponsorship, or approval




 95
    See ECF 165 at 16 (only the NRA’s claim for false association at the time of the Order as the NRA had not yet
 alleged its trademark infringement claim, which was first alleged in its SAC).
 96
    ECF 165 at 16.
 97
    ECF 209 at Ex. A.
 98
    ECF 209 at Ex. C. The NRA nevertheless references certain copyrights in its claim for trademark infringement
 (ECF 209 at ¶ 121), despite the fact that the Court previously dismissed the NRA’s copyright infringement claim.
 ECF 165 at 17-18. These copyrights cannot form the basis of a trademark-infringement claim. See, e.g., Jasco v. Coca
 Cola Co., 537 Fed. App’x 557, 561 (5th Cir. 2013).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                        PAGE 17
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                              Page 24 of 57 PageID 11761



 of defendant’s goods, services, or commercial activities by another person; and (2) plaintiff has

 been or is likely to be damaged by these acts. 99 Here the NRA cannot demonstrate any confusion

 or likelihood of confusion or any injury.

          48.      Furthermore, summary judgment is appropriate as to the Individual Defendants and

 Mercury because the NRA can show no evidence sufficient to create a fact issue as to the

 Individual Defendants or Mercury.

          1.       AMc engaged in “fair use” of NRA trademarks.

          49.      AMc engaged in nominative fair use of the NRA’s trademarks because they were

 used in good faith to identify and describe AMc’s own services. 100                To establish nominative fair

 use, “[f]irst, the product or service in question must be one not readily identifiable without use of

 the trademark; second, only so much of the mark or marks may be used as is reasonably necessary

 to identify the product or service; and third, the user must do nothing that would, in conjunction

 with the mark, suggest sponsorship or endorsement by the trademark holder.” 101 “This test

 ‘evaluates the likelihood of confusion in nominative use cases.’” 102 “The nominative fair use

 doctrine allows such truthful use of a mark, even if the speaker fails to expressly disavow

 association with the trademark holder, so long as it’s unlikely to cause confusion as to sponsorship

 or endorsement.” 103 “Speakers are under no obligation to provide a disclaimer as a condition for

 engaging in truthful, non-misleading speech.” 104


 99
    15 U.S.C. §§ 1114(1)(a), 1125(a)(1)(A).
 100
     See 15 U.S.C. § 1115(b)(4).
 101
     See New Kids on the Block v. News Am. Publ'g, Inc., 971 F.2d 302, 308 (9th Cir. 1992); see Pebble Beach Co. v.
 Tour 18 I Ltd., 155 F.3d 526, 546 (5th Cir. 1998) (recognizing the Ninth Circuit’s nominative fair use analysis in the
 Fifth Circuit). The Ninth Circuit has simplified the way it describes this analysis to: “whether (1) the product was
 ‘readily identifiable’ without use of the mark; (2) defendant used more of the mark than necessary; or (3) defendant
 falsely suggested he was sponsored or endorsed by the trademark holder. Toyota Motor Sales, U.S.A., Inc. v. Tabari,
 610 F.3d 1171, 1175-76 (9th Cir. 2010).
 102
     Toyota Motor Sales, 610 F.3d at 1176.
 103
     Id. at 1177.
 104
     Id.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                          PAGE 18
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                              Page 25 of 57 PageID 11762



          50.      Moreover, a finding of nominative fair use is not an affirmative defense. Rather,

 the plaintiff bears the burden of establishing that the defendant’s use of a trademark is not

 nominative fair use. 105

          51.      In the present case, AMc provides advertising, public relations, and branded media

 services to its clients, including the NRA for nearly 40 years. 106 From June 25, 2019, to November

 19, 2019, 107 AMc displayed images on its website depicting these types of services, not only

 reflecting the work it performed for the NRA, but for several other clients as well. 108 It is common

 industry practice for advertising agencies to display portfolios on their websites reflecting work

 performed for both current and former clients. 109

          52.      By way of example, this gallery of an advertising agency’s services is akin to a job

 applicant’s resume. Even if the applicant no longer works for the prior employer, the applicant

 still worked there, performed services, and gained skills and experience while working for the

 former employer. Moreover, even if the employment relationship ended on bad terms, the use of

 the former employer’s trade name on the applicant’s resume would still be necessary to identify

 and describe the applicant’s relevant experience for a future position. In the same way, the NRA



 105
     KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111, 118 (2004) (“Section 1115(b) places a
 burden of proving likelihood of confusion (that is, infringement) on the party charging infringement . . . [I]t takes a
 long stretch to claim that a defense of fair use entails any burden to negate confusion.”).
 106
     Ex. 3, McQueen Decl. at ¶ 3 [APP 174].
 107
     June 25, 2019 was the date that the NRA claims it terminated the business relationship. See ECF 209 at ¶ 99. The
 images were displayed through November 19, 2019, at which point AMc redesigned its website and removed the
 gallery of client work altogether. See Ex. 3, McQueen Decl. at ¶¶ 4-5 [APP 175].
 108
     Ex. 3, McQueen Decl. at ¶ 4 [APP 175].
 109
     See, e.g., Our Work, WWW.RICHARDS.COM, https://richards.com/work_categories/digital/, last accessed Jul. 5,
 2021. The Richards Group displays images of its work for Chick-Fil-A, who is no longer a current client of the
 Richards Group. See Ellen Myers, The Richards Group Founder Discusses “Shock” of Losing Chick-Fil-A Ad
 Campaign,        Dallas   Morning      News       (Jul.   22,    2016)    (https://www.dallasnews.com/business/local-
 companies/2016/07/22/the-richards-group-founder-discusses-shock-of-losing-chick-fil-a-ad-campaign/. See also,
 e.g.,    https://www.wpp.com,       www.ruckusmarketing.com,          www.firehouse.agency,      www.theoldstate.com,
 https://www.milleradagency.com,                 https://www.agencycreative.com,             https://warrendouglas.com,
 www.kairosidagency.com (an illustrative sample of advertising/marketing agency websites with client names and
 trademarks prominently displayed).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                          PAGE 19
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                 Page 26 of 57 PageID 11763



 is merely part of AMc’s resume, regardless of the existing state of the relationship. Under

 applicable law, AMc’s use of the NRA’s trademarks clearly constitutes fair use.

         53.      First, AMc had no other way to demonstrate the work product it created for the

 NRA other than by using the NRA’s name and trademark, which provide necessary context for the

 displayed images and demonstrate AMc’s skills in creating powerful branding for companies and

 organizations. For example, an image displaying someone aiming a firearm makes sense in the

 context of the NRA—but would be inappropriate for many other types of branding efforts (say, an

 ice cream company). For an advertising agency, images in a portfolio of its work product would

 make little sense without knowing what company or organization was being promoted. 110 It is

 undisputed that AMc is not a competing Second Amendment rights organization (to the extent that

 a non-profit civil rights organization can even have a “competitor” in any traditional sense) and

 that AMc does not intentionally seek to pursue any overlapping target audience for similar services

 provided by the NRA. 111

         54.      Second, only so much of the NRA’s name and logo was used as reasonably

 necessary to identify AMc’s work for the NRA and provide this necessary context. Most images

 contain no more than a single reference to the “National Rifle Association” or “NRA,” 112 which,

 as stated, is necessary to describe AMc’s own work product.

         55.      Third, AMc did nothing that would, in conjunction with the mark, suggest

 sponsorship or endorsement by the NRA that is deceptive. It is undisputed that, at the time the

 work product and images at issue were created, the NRA was still a client of AMc and

 commissioned and approved of such work. 113 Even so, to avoid any confusion, in August 2019,


 110
     Ex. 3, McQueen Decl. at ¶ 4 [APP 175].
 111
     See id. ¶ 6 [APP 175].
 112
     ECF 201 at Exs. B & C.
 113
     Ex. 3, McQueen Decl. at ¶ 5 [APP 175].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                        PAGE 20
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                             Page 27 of 57 PageID 11764



 AMc appended the word “Legacy” to the images to make clear that the NRA was no longer a

 current client. 114 As the NRA cannot meet its affirmative burden to prove that AMc’s use of its

 intellectual property did not constitute nominative fair use, the Court should grant summary

 judgment in favor of AMc on the NRA’s trademark infringement claim.

          2.       No evidence of confusion, mistake, or deception.

          56.      A plaintiff seeking an award of monetary damages for false or misleading

 advertisement under Section 1114 or 1125 of the Lanham Act must show a likelihood of confusion

 as to the source, affiliation, or sponsorship of the defendant’s product or service. 115 Plaintiff may

 show either that the defendant’s advertisement is literally false or that it is true yet misleading or

 confusing.” 116 In the present case, the NRA is not alleging that AMc’s website was literally false

 (i.e., that AMc never worked with the NRA, or that AMc did not create the advertising displayed

 by the website), but rather that AMc’s website is misleading or confusing by creating the

 impression that the NRA approved of AMc’s work. 117

          57.      Where representations are literally true, or too ambiguous to support a finding of

 literal falsity, a violation can only be established by proof of actual deception (i.e., evidence that

 individual consumers perceived the advertisement in a way that misled them about the plaintiff's

 product.)” 118 “A plaintiff relying upon statements that are literally true yet misleading cannot

 obtain relief by arguing how consumers could react; it must show how consumers actually do

 react.” 119 Actual confusion is the best evidence of a likelihood of confusion, and successful


 114
     Ex. 3, McQueen Decl. at ¶ 7 [APP 176].
 115
     15 U.S.C. §§ 1114(1)(a), 1125(a)(1)(A); Springboards to Educ. v. Houston Indep. Sch. Dist., 912 F.3d 805, 811-
 12 (5th Cir. 2019) (“Likelihood of confusion is synonymous with a probability of confusion, which is more than a
 mere possibility of confusion.”).
 116
     15 U.S.C. § 1125(a)(1)(A).
 117
     See ECF 209 at ¶ 115.
 118
     Am. Council of Certified Podiatric Physicians & Surgeons v. Am. Bd. of Podiatric Surgery, Inc., 185 F.3d 606, 614
 (6th Cir. 1999).
 119
     Id.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                         PAGE 21
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                           Page 28 of 57 PageID 11765



 plaintiffs usually present evidence of the public’s reaction through consumer surveys, or other

 direct anecdotal evidence of confusion. 120 The NRA has not produced any evidence of actual

 deception, let alone the kind of survey evidence that has been used to prevail on such claims in

 other cases. In fact, even after this litigation began in April 2019, the NRA has repeatedly testified

 regarding the approval and “outstanding” work done by AMc for the NRA. 121 As such, its Lanham

 Act Claims fail as a matter of law.

         3.       No evidence of damages.

         58.      To support its Lanham Act Claims, the NRA must also establish that it has been

 damaged or that it is likely to be damaged. 122 The sole basis for the NRA’s Lanham Act Claims

 are AMc’s prior reference of the NRA’s name or use of the NRA’s alleged images on AMc’s prior

 website. 123 As part of a website overhaul, all images referencing the NRA or connected with

 AMc’s work for the NRA were removed from AMc’s website in November 2019. 124 The NRA

 has no evidence to support any prior damage, or likelihood of damage in the future, proximately

 arising from the display of these images on AMc’s website during the five-month period from June

 2019 through November 2019.

         4.       No evidence against Individual Defendants or Mercury.

         59.      Additionally, the NRA has not made allegations or produced evidence to support

 Lanham Act Claims against any of the Individual Defendants. In its SAC, the NRA alleged only


 120
     Viacom Int’l, Inc. v. IJR Capital Invs., LLC, 891 F.3d 178, 197 (5th Cir. 2018) (“To show actual confusion, a
 plaintiff may rely on anecdotal instances of consumer confusion or consumer surveys.”); Podiatric Physicians, 185
 F.3d at 616, see also Klein-Becker USA, Ltd. Liab. Co. v. Home Shopping Network, Inc., No. 2:05-CV-00200 PGC,
 2005 U.S. Dist. LEXIS 46773, at *12 (D. Utah Aug. 31, 2005) (“Generally, plaintiffs use consumer surveys to prove
 that advertisements are misleading in Lanham Act claims . . . .”).
 121
     Ex. 7, LaPierre Deposition (Virginia Action), at 43:10-46:10 [APP 489-90]; Ex. 13, Hart Deposition, at 207:4-
 208:20 [APP 1006], 414:13—415:3 [APP 1058].
 122
     See Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 114 (2014); Rolex Watch USA, Inc. v.
 Meece, 158 F.3d 816, 828-29 (5th Cir.1998).
 123
     See ECF 209 at ¶ 108.
 124
     See Ex. 3, McQueen Decl., at ¶ 8 [APP 176].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                      PAGE 22
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                            Page 29 of 57 PageID 11766



 that the Individual Defendants “directly participated in, or are at least the moving force behind,

 AMc’s website” not being updated to remove NRA material after the NRA terminated the Services

 Agreement, 125 which this Court acknowledged were “thin” allegations. 126

         60.      Under Texas law, a corporate officer may not be held liable for an alleged corporate

 wrongdoing unless that officer knowingly and personally participates in the tortious act. 127 To be

 personally liable on an unfair competition or trademark claim, an individual must personally take

 part in the infringing activities or specifically direct others to do so; it is not enough for them to

 participate in activities merely related to the infringing acts. 128 As reflected in the NRA’s deficient

 SAC, after an adequate time for discovery, the NRA has failed to show evidence that Individual

 Defendants Martin, Winkler, and Montgomery personally participated in any of the facts and

 circumstances relating to the NRA’s Lanham Act claim.                  As a result, the NRA’s Lanham Act

 Claims against the Individual Defendants should be dismissed.

         61.      Similarly, the NRA has failed to produce evidence that Mercury was responsible

 for the NRA’s complaints about AMc’s website sufficient to create a genuine issue of material

 fact, and, therefore, the NRA’s Lanham Act Claims should be dismissed as to it.

 C. Defendants Are Entitled to Summary Judgment on the NRA’s Conversion Claim.

         62.      The NRA has two bases for its conversion claim: (1) AMc had intellectual property

 of the NRA on its website after the NRA terminated the Services Agreement; and (2) AMc failed

 to return certain confidential information belonging to the NRA upon request. This Court should

 grant summary judgment as to the NRA’s claim for conversion because: (1) conversion does not



 125
     ECF 209 at ¶ 110.
 126
     ECF 165 at 17.
 127
     See Riverside Mkt. Dev. Corp. v. Int'l Bldg. Prods., Inc., 931 F.2d 327, 330 (5th Cir. 1991); Mozingo v. Correct
 Mfg. Corp., 752 F.2d 168, 174 (5th Cir. 1985).
 128
     Omega, SA v. Giftland Co., No. 03-CIV-5808 (WJM), 2005 U.S. Dist. LEXIS 17043, at *9 (D.N.J. Aug. 11, 2005).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                        PAGE 23
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                            Page 30 of 57 PageID 11767



 apply to intangible property, and even if it did, the economic loss rule bars the NRA’s claims; and

 (2) there is no evidence of any the NRA’s confidential information being converted by AMc.

         1.       There is no recognized cause of action for conversion of intangible property.

         63.      “To prove conversion, a claimant must establish (1) it owned or had legal

 possession of the property or entitlement to possession, (2) the defendant unlawfully and without

 authorization assumed and exercised dominion and control over the property to the exclusion of,

 or inconsistent with, the claimant’s rights, (3) the claimant demanded return of the property, and

 (4) the defendant refused to return the property.” 129 “Texas law has never recognized a cause of

 action for conversion of intangible property except in cases where an underlying intangible right

 has been merged into a document and that document has been converted.” 130 “[T]o the extent that

 a plaintiff alleges conversion of intangible, copyrightable material, the claim is either outside the

 scope of Texas conversion law and therefore fails to state a claim under state law or, in the

 alternative, preempted by the Copyright Act.” 131

         64.      Recognizing that the NRA based its conversion claim on the alleged conversion of

 intangible property and was therefore preempted by the Copyright Act, this Court dismissed the

 NRA’s claim by its Order dated September 15, 2020. 132 Following the Court’s dismissal, the NRA

 repleaded its conversion claim, supplementing its prior argument by stating the NRA seeks the

 value of “confidential information” that AMc allegedly converted and disclosed to the media and

 unauthorized NRA directors in a misguided attempt to circumvent Copyright Act preemption. As

 examples of the property AMc allegedly converted, the NRA referenced Exhibits B and C of its



 129
     Hill v. New Concept Energy, Inc. (In re Yazoo Pipeline Co., L.P.), 459 B.R. 636, 652 (S.D. Tex. Bankr. Oct. 14,
 2011).
 130
     Id.
 131
     Ultraflo Corp. v. Pelican Tank Parts, Inc., 823 F. Supp. 2d 578, 587 (S.D. Tex. 2011).
 132
     ECF 165 at 21.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                       PAGE 24
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                           Page 31 of 57 PageID 11768



 SAC, which supplied outdated screenshots of AMc’s website, displaying content AMc created for

 the NRA. 133 The fact remains, despite amending its complaint to add conversion of “confidential

 information,” the NRA continues to improperly base its claim on intangible property. 134

         65.      To the extent that the NRA’s conversion claim relies on the promotional material

 formerly displayed on AMc’s website, that claim should once again be dismissed because it is

 preempted by the Copyright Act as set forth in Defendants’ prior Motion to Dismiss. 135

         66.      As for the “confidential information,” “Texas law has never recognized a cause of

 action for conversion of intangible property except in cases where an underlying intangible right

 has been merged into a document and that document has been converted.” 136 In other words,

 intangible information is only protected by conversion when physically contained on such

 documents as stock certificates, lease documents, and a copy of a confidential customer list, and

 the property converted is that physical media containing the information. 137

         67.      Confidential information has been analyzed under this framework. 138 Recognizing

 that intangible property is not subject to the tort of conversion in Texas except where that property

 is part of a physical item or document that has been converted, the court in Neles-Jamesbury, Inc.

 cited “confidential customer lists” as information that may only be subject to conversion when it

 is converted in the form of physical documents. 139 While the NRA has failed to state with any

 specificity to what confidential information its claims refer, it has not referenced conversion of




 133
     ECF 209 at Exs. B & C.
 134
     See ECF 209 at ¶ 131 (falsely claiming that “Defendants have refused to remove from its website and return all
 such confidential information…”).
 135
     See ECF 28, 29, which are incorporated herein for all purposes.
 136
     Express One Int'l v. Steinbeck, 53 S.W.3d 895, 901 (Tex. App.—Dallas 2001, no pet.); Neles-Jamesbury, Inc. v.
 Bill's Valves, 974 F. Supp. 979, 982 (S.D. Tex. 1997).
 137
     Neles-Jamesbury, Inc. 974 F. Supp. at 982.
 138
     See id.
 139
     See id.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                      PAGE 25
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                         Page 32 of 57 PageID 11769



 any physical media, and there can be no doubt that the confidential information is intangible

 property, which does not meet the elements of conversion.

         68.       Moreover, much of the so-called “confidential information” could not possibly

 maintain any recognized “confidential” status. The intellectual property the NRA now claims was

 “confidential” 140 was publicly displayed on AMc’s website—without objection by the NRA—

 prior to the termination of the Services Agreement. 141 Some of the images had been on display

 since 2017. 142

         69.       Additionally, the NRA’s claim for conversion should be dismissed because it has

 failed to produce evidence sufficient to raise a genuine issue of material fact as to damages. 143 In

 its only mention of damages for its conversion claim, the NRA pled that it seeks “the full value of

 the property converted.” 144 With the exception of the screenshots taken from AMc’s website of

 promotional images AMc made for the NRA, it has failed to specifically identify any converted

 property. Neither has it presented any evidence that is relevant to the value of those images or the

 still confidential information. As there is no evidence of damages due to AMc’s alleged

 conversion, the NRA’s claim for conversion should be dismissed.

         2.        The economic loss doctrine bars the NRA’s claims for conversion.

         70.       Even if intangible property could support a claim for conversion, the economic loss

 rule bars the NRA’s claim for conversion because the facts and damages alleged to support its

 claim all fall within the ambit of the Services Agreement. “The economic loss doctrine bars torts




 140
     ECF 209, Exs. B & C.
 141
     Ex. 3, McQueen Decl. at ¶ 5 [APP 175].
 142
     See id.
 143
     See Chapa v. Stonehaven Dev., Inc., No. 13-13-00030-CV, 2013 Tex. App. LEXIS 10159, at *8 (Tex. App.—
 Corpus Christi Aug. 15, 2013, no pet.) (summary judgment properly granted where plaintiff presented no evidence
 supporting damages for conversion).
 144
     ECF 209 at ¶ 135.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                   PAGE 26
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                             Page 33 of 57 PageID 11770



 when the parties’ relationship and their attendant duties arise from a contract.” 145 “The economic

 loss rule has been applied to preclude breach of fiduciary duty and conversion claims where a

 plaintiff has been shown to have no damages independent of those suffered as a result of an alleged

 breach of contract.” 146

          71.     To support its claim for conversion of confidential information, the NRA argued

 that:

                  130. Pursuant to multiple provisions of the Services Agreement, on
                  the NRA’s behalf and subject to the NRA’s control, AMc entered
                  into contracts and arrangements for the purchase, planning, and
                  placement of media—activities that required AMc to be entrusted
                  with sensitive confidential information pertaining to the NRA . . . .
                  132. Defendants’ unauthorized use and publication of the NRA’s
                  confidential information constitutes intentional acts causing
                  substantial interference, if not outright destruction, of the NRA’s
                  valuable property rights, to the detriment and harm of the NRA.
                  133. Defendants additionally misused the NRA’s confidential
                  information on multiple occasions when they directly or indirectly
                  disclosed to third parties the NRA’s confidential information . . . .147

          72.     The conduct described by the NRA in its SAC, though unsupported by the evidence,

 is plainly covered by the Confidentiality and Ownership of Products provisions of the Services

 Agreement. The Confidentiality provision of the Services Agreement forbids AMc from

 “disclos[ing], directly or indirectly, to any third party any NRA . . . materials or information

 coming to the knowledge of AMc, supplied to AMc by NRA, or otherwise made known to AMc

 as a result of AMC’s providing Services . . . .” 148 The Termination Clause of the Services



 145
     Orcasitas v. Wells Fargo Home Mortg., 2013 U.S. Dist. LEXIS 93760, at *7 (N.D. Tex. Arp. 10, 2013) (citing
 Hurd v. BAC Home Loans Servicing, LP, 880 F. Supp. 2d 747 (N.D. Tex. 2012) (“The economic loss rule generally
 precludes recovery in tort for economic losses resulting from the failure of a party to perform under a contract.”)).
 146
     Hoffpauir, Inc. v. Interstate Nat'l Dealer Servs., No. A-12-CA-263 LY, 2013 U.S. Dist. LEXIS 9392, at *13 (W.D.
 Tex. 2013).
 147
     ECF 209 at ¶ 130-133.
 148
     Ex. 2-A, Services Agreement at IV(A)(1) [APP 64].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                         PAGE 27
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                  Page 34 of 57 PageID 11771



 Agreement also requires AMc to immediately return to the NRA “any and all of the NRA’s

 property, materials, documents, Confidential Information, etc., that may be in AMc’s

 possession.” 149

         73.      Similarly, the Ownership of Products provision of the Services Agreement states:

                  All other, and further, intellectual property and mailing lists, under any
                  definition, whether common law or statutory, created or developed by AMc
                  in fulfilling its obligations under this Services Agreement, are NRA ·s sole
                  and exclusive property, and AMc does hereby assign all right, title and
                  interest in same to NRA to the extent that AMc has such rights to assign and
                  transfer. 150

 This provision applies to the other intellectual property that the NRA alleges AMc converted. The

 economic loss rule bars the NRA’s entire claim for conversion.

         3.       There is no evidence to support conversion against the Individual Defendants
                  or Mercury.

         74.      Once again, even if the NRA’s intellectual property could be “converted,” most of

 the allegations and evidence supporting the NRA’s conversion claims against Defendants are the

 same as those supporting its two Lanham Act Claims: that AMc failed to remove NRA related

 material from its website after the NRA terminated the Services Agreement. Additionally,

 conversion has a necessary element that a demand to be made on the defendant, which was

 certainly not issued to the Individual Defendants or Mercury 151

         75.      For the reasons stated above in Sections B.4, the NRA has failed to show any

 evidence that would create a genuine issue of material fact against the Individual Defendants or

 Mercury Group on its conversion claim.

 D. AMc and Mercury Group Are Entitled to Summary Judgment on the NRA’s Claim for
    Breach of Fiduciary Duty.


 149
     Id. at XI(E) [APP 68] (emphasis added).
 150
     Id. at VI [APP 66].
 151
     Hill, 459 B.R. at 652.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                             PAGE 28
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                         Page 35 of 57 PageID 11772



         76.      The NRA pleaded two separate breach-of-fiduciary duty claims against AMc and

 Mercury, Count Five under Texas law, and Count Seven under Virginia Law. Under both Texas

 and Virginia law, the elements of a breach of fiduciary duty claim are: (1) a fiduciary relationship

 between the plaintiff and defendant; (2) the defendant must have breached his fiduciary duty to the

 plaintiff; and (3) the defendant’s breach must result in injury to the plaintiff or benefit to the

 defendant. 152 Both of the NRA’s claims should be dismissed because (1) there was no fiduciary

 relationship between AMc/Mercury and the NRA; (2) the economic loss rule bars the NRA’s

 claim; and (3) the NRA has no evidence to support its alleged breaches.

         1.       There was no fiduciary duty between the NRA and AMc.

         77.      A fiduciary relationship may arise from formal and informal relationships and may

 be created by contract. 153 A formal fiduciary relationship arises as a matter of law and includes

 the relationships between attorney and client, principal and agent, partners, and joint venturers.154

 An informal fiduciary relationship, however, can arise only “where one person trusts in and relies

 upon another, whether the relationship is a moral, social, domestic, or purely personal one.” 155

                  a. No formal fiduciary relationship between AMc and the NRA.

         78.      The NRA has tried, and failed, to establish a formal fiduciary relationship by

 arguing AMc was the NRA’s agent pursuant to the Services Agreement. 156 In its September 15,

 2020 opinion, the Court found the NRA failed to plead facts to sufficiently allege a principal-agent

 relationship between the NRA and AMc. 157 As the Court noted, “[i]n its response, the NRA simply




 152
     Jacked Up, LLC v. Sara Lee Corp., 854 F.3d 797, 808 (5th Cir. 2017); Johnson v. Bella Gravida, LLC, 105 Va.
 Cir. 350, 355 (Cir. Ct. 2020).
 153
     Jacked Up, 854 F.3d 808.
 154
     Id.
 155
     Id.
 156
     ECF 209 at ¶ 164.
 157
     ECF 165 at 27.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                   PAGE 29
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                               Page 36 of 57 PageID 11773



 state[d]: ‘the NRA alleges that the Services Agreement between the parties contains language

 making AMc an agent and fiduciary of the NRA.’” 158 Notably, the Court specifically considered

 the language of the Services Agreement, and determined that it did not provide a formal fiduciary

 relationship between AMc and the NRA based upon a principal/agent relationship:

          Although the provisions of the Services Agreement cited by the NRA establish that
          AMc was to act on the NRA’s behalf with respect to various tasks set forth in the
          agreement, these provisions do not establish that the NRA had “the right to dictate
          the means and details of the process by which [AMc]” was to accomplish those
          tasks. 159

          79.      As such, there is no formal fiduciary relationship between AMc/Mercury Group

 and the NRA as a matter of law based upon the language of the Services Agreement or otherwise.

                   b. No informal fiduciary relationship between AMc and the NRA.

          80.      Just as no formal fiduciary relationship exists between the parties, neither was there

 an informal fiduciary relationship between AMc/Mercury and the NRA at any time. “Texas law

 does not recognize informal fiduciary relationships lightly ‘especially in the commercial

 context.’” 160 To impose an informal fiduciary duty in an arms-length business transaction, the

 special relationship of trust and confidence “must exist prior to, and apart from, the agreement

 made the basis of the suit.” 161

          81.      The NRA attempts to get around this by alleging a relationship that preceded the

 Services Agreement on which it now sues. 162 However, these allegations simply refer to an



 158
     ECF 165 at 27.
 159
     Id.
 160
     Jacked Up, 854 F.3d at 809 (internal citations omitted); Meyer v. Cathey, 167 S.W.3d 327, 331 (Tex. 2005) (“[I]n
 order to give full force to contracts, we do not create such a relationship lightly.”); see also Mullins v. TestAmerica,
 Inc., Civil Action No. 3:02-CV-106-M, 2002 U.S. Dist. LEXIS 4877, at *8 (N.D. Tex. 2002) (“Because the
 relationship places an onerous burden of loyalty on the fiduciary, it is an extraordinary one and will not be lightly
 created.”).
 161
     Jacked Up, 854 F.3d at 809 (citing Associated Indem. Corp. v. CAT Contracting, Inc., 964 S.W.2d 276, 288 (Tex.
 1998)).
 162
     ECF 209 at 63.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                           PAGE 30
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                                Page 37 of 57 PageID 11774



 ongoing contractual relationship between AMc and the NRA. The existence of a prior contractual

 relationship predating the current contract on which the NRA sues does not, on its own, overcome

 Texas courts’ refusal to base informal fiduciary duty on contractual relationships. 163

          82.      In so ruling the Texas Supreme Court in Meyer v. Cathey, opined:

                   [T]he fact that Cathey trusted Meyer does not transform their
                   business arrangement into a fiduciary relationship. See Morris, 981
                   S.W.2d at 674 (“‘Mere subjective trust does not . . . transform arm's-
                   length dealing into a fiduciary relationship.’”. Nor can we justify
                   imposing a fiduciary duty based on the fact that, for four years,
                   Cathey and Meyer were friends and frequent dining partners. See
                   Crim Truck & Tractor Co., 823 S.W.2d at 595 (“The fact that the
                   relationship has been a cordial one, of long duration, [is not]
                   evidence of a confidential relationship.”). 164

          83.      As to what kinds of relationships do lead to findings of informal fiduciary duty in

 the business context, Texas courts have made clear that they arise from personal relationships.165

 In cases not involving family members, the existence of a close personal friendship is a key factor

 in ascribing informal fiduciary status to the relationship. 166

          84.      Not only has the NRA failed to produce evidence of the kinds of relationship

 sufficient to support a genuine issue of material fact as to the existence of an informal fiduciary

 relationship, it has failed to even identify the people who might have had such a relationship. The

 NRA and AMc, although people under the corporate fiction, are not real people that experience



 163
     See Meyer, 167 S.W.3d at 331 (“These earlier projects were arms-length transactions entered into for the parties'
 mutual benefit, and thus do not establish a basis for a fiduciary relationship.”).
 164
     Id. (some internal citations omitted).
 165
      Lee v. Hasson, 286 S.W.3d 1, 14 (Tex. App.—Houston [14th Dist.] 2007, pet. denied) (“The existence of the
 fiduciary relationship is to be determined from the actualities of the relationship between the persons involved.”);
 Kalb v. Norsworthy, 428 S.W.2d 701, 705 (Tex. Civ. App.—Houston [1st Dist.] 1968, no pet.) (By reason of
 appellant's long association with appellee in a business relationship, as well as the close personal friendship existing
 between them, appellant was justified in placing confidence in the belief that appellee would act in his best interest.)
 (emphasis added).
 166
     See Hoggett v. Brown, 971 S.W.2d 472, 488 (Tex. App.—Houston [14th Dist.] 1997, pet. denied) (“A person is
 justified in placing confidence in the belief that another party will act in his or her best interest only where he or she
 is accustomed to being guided by the judgment or advice of the other party, and there exists a long association in a
 business relationship, as well as personal friendship.”) (emphasis added).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                             PAGE 31
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                             Page 38 of 57 PageID 11775



 the kind of relationship that leads to informal fiduciary duty. Surely, the parties could only point

 to LaPierre and AMc’s patriarch, Angus McQueen, in an attempt to establish any such relationship.

 Yet LaPierre himself defined the two men’s relationship as an arms-length business relationship:

                    Q: What kind of relationship did you develop with him?

                    A: I think a business colleague relationship – relationship. 167

                    ...

                    Q: Did you – for the almost 30 years that you were working with
                       Ackerman McQueen, did you regard Angus McQueen as a
                       friend?

                    A: You know, with Angus, I always knew it was business. I
                       regarded him as a friend, but I always knew with Angus it was
                       business. 168

            85.      Accordingly, this Court should dismiss the NRA’s fiduciary duty claim because the

 NRA has not and cannot demonstrate facts to establish that AMc/Mercury maintained any type of

 fiduciary relationship with the NRA.

            2.       The economic loss rule bars the NRA’s breach-of-fiduciary-duty claims.

            86.      Even if the Court determines that a fiduciary relationship somehow existed between

 the parties, the NRA’s claims for breach of fiduciary duty are simply repackaged breach-of-

 contract claims and are therefore barred by the economic loss doctrine. The NRA has improperly

 alleged three different categories of facts in support of its breach of fiduciary duty claims.

            87.      First, the NRA has claimed that AMc and Mercury breached fiduciary duties to the

 NRA by failing to disclose:

            •     Facts regarding AMc’s billing and invoicing practices—for example by failing to
                  disclose that appropriate support documentation was not retained by AMc and could
                  not be audited by NRA at any time;

 167
       Ex. 7, LaPierre Deposition (Virginia Action), at 42:24-43:4 [APP 489].
 168
       Id. at 47:13-19 [APP 490].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                              PAGE 32
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                           Page 39 of 57 PageID 11776



         •     Facts regarding NRATV performance, by withholding crucial performance metrics like
               “unique” and “genuine” individualized viewership data, and relatedly failing to
               disclose material facts regarding the inaccurate valuation of NRATV;

         •     Facts regarding the prior and failed “owned-media” project, Clean Skies TV;

         •     Facts that AMc often double-billed multiple clients for the same work, or simply billed
               the NRA for time logged by employees who were supposed to be fully “dedicated” to
               the NRA;

         •     Facts that AMc used equipment, billed to the NRA, for other clients’ projects;

         •     Facts that bills emailed and mailed to the NRA contained inaccurate and false
               information, for example, bills seeking reimbursement for services that were never
               performed, that were in excess of the actual costs to AMc, and that were wholly
               unsubstantiated by supporting documentation; and

         •     Facts regarding the North Contract—for example, that North had legal duties to AMc
               that superseded those he had to the NRA while NRA President, and the failure to
               produce the digital documentary series as specified. 169

         88.      In other words, the NRA’s allegations amount to the idea that it did not get the

 benefit of what it was promised and what it paid for under the Services Agreement, which is an

 argument that will not support an alternative tort claim under Texas law. 170 Simply stated, the

 NRA wants a refund.

         89.      Second, the NRA has alleged that AMc breached a fiduciary duty by “attempting

 to stop an investigation of Ackerman and its billing practices.” 171 This allegation again falls

 squarely within Section VIII of the Services Agreement, the Records Inspection Clause, which

 requires AMc to provide the NRA with books and records “with respect to matters covered under




 169
     ECF 209 at 67-68, ¶ 167.
 170
     See Jim Walter Homes, Inc. v. Reed, 711 S.W.2d 617, 618 (Tex. 1986) (applying the economic loss rule: “[t]he
 Reeds' injury was that the house they were promised and paid for was not the house they received. This can only be
 characterized as a breach of contract….”); Sw. Bell Tel. Co. v. Delanney, 809 S.W.2d 493, 495 (Tex. 1991) (“When
 the injury is only the economic loss to the subject of a contract itself the action sounds in contract alone.”).
 171
     ECF 209 at ¶ 168.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                      PAGE 33
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                            Page 40 of 57 PageID 11777



 this services agreement” upon reasonable notice. 172 The NRA has already asserted a claim for

 breach of the Records Inspection Clause, thus rendering its reframed tort claim improper.

         90.      Third, the NRA alleges three instances of “extortion” as a breach of fiduciary

 duty. 173 Not only does extortion not constitute a cognizable civil cause of action, 174 but the

 underlying act of “extortion” described by the NRA include only the (false) allegations that AMc

 threatened to disclose NRA information. 175 After receiving these so-called “extortionist” threats,

 the NRA describes how LaPierre heroically declined to succumb to them, which supposedly

 caused the “leaks” of NRA information. 176 Thus, although couched in a dramatic (but entirely

 untrue) narrative, the resulting allegations amount to nothing more than a breach the

 Confidentiality Clause of the Services Agreement. 177 A tort based on a threatened breach of

 contract is simply a recast breach of contract claim and is barred by the economic loss rule. 178

         91.      In sum, none of the alleged “breaches” of fiduciary duty can be properly maintained

 because they are all barred by the economic loss doctrine. Summary judgment should be granted

 in favor of AMc as to both of the NRA’s breach of fiduciary duty claims.

         3.       The NRA has failed to produce evidence supporting a breach of fiduciary duty.

         92.      Finally, even if the Court determines the economic loss rules does not apply, the

 NRA cannot establish legally sufficient evidence to support its alleged breaches of fiduciary duty.



 172
     Ex. 2-A, Services Agreement § VIII [APP 67].
 173
     ECF 209 at ¶ 168.
 174
     See Wilson v. Jackson, No. 3:14-CV-3748-N-BK, 2014 U.S. Dist. LEXIS 170207, at *9-10 (N.D. Tex. Nov. 13,
 2014) (“Insofar as Plaintiff sues Jackson and other Defendants for embezzlement and extortion, criminal statutes do
 not create a private right of action.”); Margaux Warren Park Partners, Ltd. v. GE Bus. Fin. Servs. (In re Margaux
 Warren Park Partners, Ltd.), Nos. 08-43388, 09-04022, 2009 Bankr. LEXIS 4128, at *9 (Bankr. E.D. Tex. 2009)
 (“[C]ivil extortion… is not recognized under Texas law.”).
 175
     See ECF 209 at ¶¶ 83-86.
 176
     ECF 209 at 5 & ¶¶ 82-86.
 177
     See Ex. 2-A, Services Agreement § IV [APP 64].
 178
     See Shellnut v. Wells Fargo Bank, N.A., No. 02-15-00204-CV, 2017 Tex. App. LEXIS 3844, at *44-45 (Tex.
 App.—Fort Worth Apr. 27, 2017, pet. denied) (Threat to take action authorized by contract characterized as TDCA
 claim was actually recast breach of contract claim and barred by economic loss rule).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                       PAGE 34
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                             Page 41 of 57 PageID 11778



 As set forth above, the NRA lodges various allegations for of fiduciary duty. Yet, the NRA’s

 evidence is nothing more than “[c]onclusory statements, speculation and unsubstantiated

 assertions.” 179 Stated differently, the NRA does not have legally supportable for the alleged

 breaches. In fact, the evidence that has been developed establishes that the alleged breaches fail

 as a matter of law.

         93.      For example, the NRA claims that AMc failed to disclose facts relating to its billing

 and invoicing procedures. 180         However, the evidence conclusively establishes that the NRA’s

 billing and invoicing procedures had been the same for many years. 181 As the NRA’s Director of

 Budget and Financial Analysis testified, prior to 2018, the NRA never once asked for more detail

 about any invoice or previously refused to pay invoices for lack of detail. 182 LaPierre personally

 participated in the annual budgeting process, 183 and specifically instructed AMc to send invoices

 without supporting detail for confidentiality purposes to avoid media leaks. 184 AMc was never

 asked to provide more invoice detail until 2018, 185 at which point it revised its invoices to comply

 with the NRA’s requests. 186 The NRA has no evidence that the NRA “double-billed” for any jobs

 whatsoever, used NRA equipment for other AMc clients, or that AMc ever agreed to provide

 “NRA dedicated employees,” which is not a term or concept anywhere in the Services Agreement.




 179
     RSR Corp., 612 F.3d at 857.
 180
     ECF 209 at ¶ 167.
 181
     See ECF 141, Winkler Decl. at ¶ 5 (APP 4), Montgomery Decl. ¶ 6 (APP 13-14); Ex. 6, Winkler Hrg. Testimony,
 90:5-13 [APP 347].
 182
     Ex. 22, Erstling Hrg. Testimony, 24:21-25:21 [APP 1673-74].
 183
     Ex. 7, LaPierre Deposition (Virginia Action) 254:25-256:1 [APP 542].
 184
     Ex. 6, Winkler Hrg. Testimony, at 89:21-90:2 [APP 346-47]; Ex. 9, LaPierre Deposition (Mar. 23, 2021), at 388:11-
 389:8 [APP 663].
 185
     Ex. 7, LaPierre Deposition (Virginia Action) 257:4-258:12 [APP 543] (LaPierre acknowledged that, as part of the
 NRA’s self-correction efforts, it needed to obtain more detail from AMc’s invoices, which represented a change from
 previous procedures).
 186
     Ex. 16, Spray Deposition (Virginia Action) 77:3-78:9 [APP 1256].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                         PAGE 35
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                         Page 42 of 57 PageID 11779



         94.      As discussed more fully in Section E.1, below, the evidence also shows that AMc

 never obstructed any audits or record requests, and in fact complied with every NRA audit without

 any complaint.

         95.      Finally, to the extent that “extortion” could support a claim for breach of fiduciary

 duty, the evidence clearly shows that there was no “extortion” attempt by any of the Defendants. 187

 Instead, LaPierre and the NRA simply jumped to a series of paranoid conclusions without

 bothering to investigate the situation—much like a bad game of “telephone”—willfully avoiding

 the contradictory evidence from the very individual (LaPierre’s assistant, Millie Hallow) upon

 whom the NRA and LaPierre base the entire extortion narrative.

         96.      In any event, because the NRA does not have legally sufficient evidence to support

 its alleged breaches of fiduciary duty, its claim should be dismissed against AMc and Mercury.

 E. AMc Is Entitled to Summary Judgment on the NRA Breach of Contract Claim.

         97.      The NRA has alleged that AMc breached the Services Agreement between the

 parties by failing to allow the NRA to inspect records as required under the Records Inspection

 Clause of the Services Agreement, and by leaking confidential NRA information in violation of

 the Confidentiality Clause of the Services Agreement.

         98.      Under Virginia law, which governs the contract, 188 “[t]he elements of a breach of

 contract action are (1) a legally enforceable obligation of a defendant to a plaintiff; (2) the

 defendant’s violation or breach of that obligation; and (3) injury or damage to the plaintiff caused




 187
     Ex. 17, North Deposition, 236:19-237:2 [APP 1360-61], 156:6-24 [APP 1340], 235:23-236:3 [APP 1360]; Ex. 18,
 Hallow Deposition, 173:19-174:4 [APP 1417], 175:13 – 176:4 [APP 1417], 181:12 – 182:12 [APP 1419], 183:1 – 10
 [APP 1419], 207:4-13 [APP 1425], 206:15-208:19 [APP 1425]; Ex. 19, Meadows Deposition, 197:10-18 [APP 1479];
 Ex. 20, Boren Deposition, 29:14 – 30:02 [APP 1534], 139:7-12 [APP 1561], 37:25-38:04 [APP 1536], 38:17-18 [APP
 1536], 58:2-10 [APP 1541]; see also, ECF 141 at Ex. F, Martin Decl. (APP 44-46).
 188
     Ex. 2-A, Services Agreement § XII.A [APP 69].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                   PAGE 36
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                  Page 43 of 57 PageID 11780



 by the breach of obligation.” 189 Because the NRA cannot produce evidence sufficient to create a

 genuine issue of material fact in support of the elements of breach or injury, the NRA’s claim

 should be dismissed.

         1.       There is no evidence of breach of the Record Inspection Clause or damages
                  based on the alleged breach.

         99.      The Records Inspection Clause provides that “[d]uring the term of this Services

 Agreement, AMc authorizes NRA, upon reasonable notice, to examine AMc and Mercury’s files,

 books, and records, with respect to matters covered under this Services Agreement.” 190 The NRA

 argues that AMc “has repeatedly failed or refused to permit the NRA to examine specified

 categories of books and records with respect to matters covered under the Services Agreement.”191

         100.     The evidence has shown that, not only did the NRA fail to provide reasonable notice

 to examine AMc’s and Mercury’s books and records, but that AMc and Mercury fully complied

 despite the NRA’s unreasonable notice. For example, when asked whether he was “aware of any

 breach that AMc had of the Services Agreement, former NRA board attorney Steve Hart responded

 simply: “no.” 192 On the other hand, the NRA has failed to elicit evidence that AMc and Mercury

 failed to comply with the Services Agreement’s Records Inspection Clause in any manner.

         101.     The NRA names two categories of documents that AMc allegedly failed to provide

 upon request: (i) copies of any AMc-Third Party NRA Contracts, including AMc’s employment

 contract with Lt. Col. Oliver North (“North Contract”), and (ii) business records, in whatever form

 they were generated in the ordinary course of AMc’s business.” 193




 189
     Ramos, 770 S.E.2d at 493.
 190
     Ex. 2-A, Services Agreement § VIII [APP 67].
 191
     ECF 209 at ¶ 188.
 192
     Ex. 13, Hart Deposition, at 414:7-11 [APP 1058].
 193
     ECF 209 at ¶ 190.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                         PAGE 37
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                           Page 44 of 57 PageID 11781



         102.     First, with regard to the North Contract, although AMc has at all times maintained

 that NRA executives not only knew about, but participated in, the negotiation of the North

 Contract, for purposes of this Motion, the evidence has conclusively established that the NRA

 actually had the North Contract in its possession when it filed its first lawsuit, falsely claiming it

 had been withheld. Specifically, it is undisputed that AMc counsel went to the office of NRA

 General Counsel and Secretary John Frazer to supply the North Contract for inspection in February

 2019, 194 and that North himself provided it again in April of 2019—before suit was filed. 195

                 Q: Okay. So did you ever get to see a copy of Colonel North’s
                    contract?

                 A: I did.

                 Q: Do you recall when that was?

                 A: It was in April 2019.

                 Q: Do you recall what date in 2019?

                 A: I believe it was April 11th.

                 Q: And that was the day before the lawsuit was filed against
                    Ackerman McQueen on behalf of the NRA, is that correct?

                 A: I think that’s correct.

                 ...

                 Q: To the extent that the April 12 complaint alleged that the NRA
                    had not received a copy of the North contract, at that point in
                    time, that would have been inaccurate, is that fair to say?

                 A: Yes. 196




 194
     See Ex. 15, Frazer Deposition (Virginia Action), at 256:14-257:14 [APP 1200-01].
 195
     See Ex. 1-A [APP 6]; Ex. 17, North Deposition (Virginia Action), at 201-202 [APP 1352].
 196
     Ex. 15, Frazer Deposition (Virginia Action) 260:9-261:22 [APP 1201-02].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                            PAGE 38
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                         Page 45 of 57 PageID 11782



         103.     Despite this clear evidence, the NRA still argues that “AMc’s continued and

 baseless refusal to disclose material information relating to the North Contract threatens to impede

 the NRA’s corporate governance.” 197 This claim is nonsensical. The NRA has the North Contract

 and has had it for over two years. Thus, there can be no showing of any breach or damages to the

 NRA’s “corporate governance” with respect to this allegation.

         104.     Second, with regard to other “business records” requested by the NRA, the NRA’s

 pleadings have spun a wild narrative regarding the various documents allegedly concealed by

 AMc, which is not supported by any evidence whatsoever. At this point, it is undisputed that the

 NRA routinely asked AMc to pay for certain NRA expenses in order to keep them hidden from

 the NRA’s accounting department and other NRA representatives, which had been known for

 leaking NRA information to the media. 198 It is also undisputed that, before 2018, the NRA

 routinely conducted annual audits of AMc’s business records, which were always satisfactory, as

 LaPierre himself confirmed: 199

                 Q: You saw earlier today questions about in the services agreement
                    there’s a clause for examination of records. Isn’t it true that the
                    NRA every year would do an examination of Ackerman
                    McQueen’s records?

                 A: To my knowledge, I thought that was – I thought that was true.

                 Q: And isn’t it true that Ackerman McQueen always provided
                     information that was requested at the audit and the NRA had no
                     problems with that?
                 ...

                 A: There were – there were never any problems with the – with our
                    audit – with our outside audit, or I would have been informed of
                    it by the treasurer’s office.


 197
     ECF 209 at ¶ 191.
 198
     See, e.g., Ex. 7, LaPierre Deposition (Virginia Action) at 215:10-216:2 [APP 532].
 199
     See ECF 141, Winkler Decl. at ¶ 5 (APP 4), Montgomery Decl. ¶ 6 (APP 13-14); Ex. 6, Winkler Hrg. Testimony,
 at 88-95 [APP 345-52]; Ex. 7, LaPierre Deposition (Virginia Action) 305:6-21 [APP 555].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                   PAGE 39
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                 Page 46 of 57 PageID 11783



        105.     Following the NRA’s retention of the Brewer Firm in 2018, the NRA conducted

 three additional audits over a period of six months. 200 AMc fully cooperated with each of these

 audits, and at no time did any of the auditors accuse AMc of failing or refusing to comply with

 NRA’s various record-inspection requests. 201

        106.    The first audit was conducted by the Brewer Firm in September 2018. The audit

 lasted for two full days and, upon its conclusion, AMc did not receive a single request for invoices

 or receipts, nor did AMc receive any follow-up questions or demands for additional documents.202

        107.    The second audit was conducted by the NRA’s then-outside counsel, Cooper Kirk,

 PLLC, in November 2018. 203 Following the audit, a representative from Cooper Kirk emailed

 Winkler and another AMc employee thanking them for the meeting and describing it as

 “fruitful.” 204 At no time did AMc receive any additional requests for documents or information.205

        108.    The third audit was conducted by forensic accounting firm FRA in February and

 March 2019. 206 The NRA informed AMc that FRA had been engaged to inspect the documents

 on January 21, 2019, and provided a list of requested documents and categories of documents on

 January 30, 2019. 207 AMc arranged to make the documents available by February 5, 2019. 208 Via

 email, NRA Counsel Frazer praised AMc’s response and offer of inspection for being “prompt.”209

 The audit spanned weeks as FRA continued to request additional documents. Ultimately, however,

 the audit concluded without any additional requests for documents or any accusations that AMc



 200
     Ex. 6, Winkler Hrg. Testimony, at 94:14-99:3 [APP 351].
 201
     See id.
 202
     Ex. 6, Winkler Hrg. Testimony, at 94:14-95:20 [APP 351-52].
 203
     Ex. 6, Winkler Hrg. Testimony, at 95:21-96:14 [APP 352-53].
 204
     Ex. 2-F [APP 108].
 205
     Ex. 6, Winkler Hrg. Testimony, at 95:21-96:14 [APP 352-53].
 206
     Ex. 6, Winkler Hrg. Testimony, at 96:15-99:3 [APP 353-56].
 207
     See Ex. 2-C NRA-AMc_00058589-58590 [APP 76-77]; Ex. 2-C, NRA-AMc_00058587-58589 [APP 74-76].
 208
     See Ex. 2-D, NRA-AMc_00058659 [APP 85].
 209
     Id.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                         PAGE 40
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                          Page 47 of 57 PageID 11784



 was withholding documents by FRA or the NRA. 210                  Following the audit, AMc received no

 summary or report of findings. 211 In fact, to date, the NRA has actually withheld all findings from

 the FRA audit under a claim of privilege, which AMc is disputing as part of the Joint Status Report

 dealing with cross-motions to compel currently pending before the Honorable Magistrate

 Toliver. 212

         109.     Moreover, the only documents that AMc was physically unable to provide to

 auditors were documents that were already in the NRA’s possession—specifically, backup receipts

 and information for the pass-through expenses AMc incurred at the NRA’s request For example,

 the NRA had asked AMc to issue a credit card to NRA employee, Tyler Schropp (“Schropp”),

 head of the NRA’s Office of Advancement, who used the credit card for travel, meals, and other

 expenses incurred to court high-dollar NRA donors. 213 Schropp admitted that he kept the receipts

 for these purchases, that he did not remit them to AMc, and that even after being requested, he

 refused to provide them to AMc. 214

         110.     In sum, the NRA continues to make the bare allegations that AMc has refused to

 comply with document requests, but there is simply no evidence to support this claim. Yet, even

 if there were, the NRA’s document requests appear to be nothing more than a way to turn AMc

 into a scapegoat for its regulatory issues, rather than being a good-faith request for any information

 the NRA ever truly needed. The NRA’s SAC alleges only that “Defendants have jeopardized the

 NRA’s ability to steward its funds in pursuit of its public mission.” 215 But the NRA has produced




 210
     Ex. 6, Winkler Hrg. Testimony, at 96 - 99 [APP 353-56].
 211
      Id.
 212
     See ECF 180 at 2, 4-5.
 213
     Ex. 7, LaPierre Deposition (Virginia Action), at 215:10-216:13 [APP 532]; Ex. 10, Schropp Hrg. Testimony, at
 14:7-17 [APP 703].
 214
     Ex. 10, Schropp Hrg. Testimony, 15:1-22, 35:12-36:22 [APP 704, 724-25].
 215
     ECF 209 at ¶ 191.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                    PAGE 41
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                      Page 48 of 57 PageID 11785



 any evidence that the NRA has not been able to “steward its funds,” let alone how that inability

 has led to actual damages. Accordingly, the NRA cannot produce evidence sufficient to raise a

 genuine issue of material fact to support the necessary elements of breach or damages resulting

 from its Records Inspection claim. As a result, summary judgment is proper in favor of AMc on

 the NRA’s claim for breach of contract as to the Records Inspection Clause. 216

         2.      No evidence that AMc leaked confidential information.

         111.    The NRA also claims AMc leaked confidential information in violation of the

 Confidentiality Clause of the Services Agreement. 217 The NRA has failed to present any evidence

 that AMc, Mercury, or any of Individual Defendants were responsible for the alleged leaks. For

 instance, the NRA’s Public Affairs Director, Andrew Arulanandam, admitted he had no knowledge

 of leaks emanating from AMc:

                Q: Has any member of the press told you that Ackerman leaked
                   information?

                A: To the best of my knowledge, no.

                Q: Are you aware of any member of the press telling any other NRA
                   employee that Ackerman McQueen leaked NRA information?

                A: I am not personally aware. 218

         112.    The NRA’s General Counsel, John Frazer, testified similarly:

                Q: You just don’t know one way or the other whether Ackerman
                   disclosed information to them, correct?

                A: I don’t—I’m sorry.




 216
     See Hostingxtreme Ventures, LLC v. Bespoke Grp., LLC, Civil Action No. 3:14-CV-1471-M, 2017 U.S. Dist.
 LEXIS 146618, at *16 (N.D. Tex. Aug. 23, 2017) (Dismissing claim for breach of contract at summary judgment
 where Plaintiff failed to meets its burden to show a genuine issue of material fact as to damages.).
 217
     ECF 209 at 73-74 ¶¶ 193-196.
 218
     Ex. 11, Arulanandam Deposition, at 139:2-8 [APP 793].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                               PAGE 42
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                           Page 49 of 57 PageID 11786



                 Q: Are there times – are there instances where you can point to,
                    specific dates and times, when Ackerman McQueen violated this
                    confidentiality clause?

                 A: Sitting here right now, I can’t point to specific dates and
                    times. 219

                 ...

                 Q: Is there a specific person, do you think, at AMc who has violated
                    the confidentiality clause?

                 A: I can’t name a specific person off of the top of my head. 220

         113.     Likewise, LaPierre testified that he also did not know who had firsthand knowledge

 related to any leaks by AMc regarding the claims in this lawsuit:

                 Q: Well, are there other witnesses that you know of that have
                    firsthand information about Ackerman McQueen leaking
                    information?

                 ...

                 A: No.

                 Q: So you don’t know of other witnesses.

                 A: No. 221

         114.     Similarly, after ten months of litigation and discovery, NRA First Vice President,

 Charles Cotton, testified that his evidence that AMc leaked NRA information to the press

 amounted to a “gut feeling.” 222

         115.     On the other hand, better evidence has shown that time and time again, leaks of

 NRA information have historically come from the NRA’s own employees, agents, and directors. 223


 219
     Ex. 15, Frazer Deposition (Virginia Action) at 328:21—329:4 [APP 1218-19].
 220
     Id. at 330:1-5 [APP 1219].
 221
     Ex. 7, LaPierre Depo (Virginia Action), at 239:15-22 [APP 538].
 222
     Ex. 12, Cotton Deposition (Virginia Action) at 140:10-15, 244:6-9 [APP 900, 926].
 223
     “Q: So you’re not aware of any public records of people that may have leaked confidential NRA information that
 are NRA employees? A: There might have been a media report that I believe may have referenced a former NRA
 Employee. [additional testimony regarding the name of the NRA employee redacted].” Ex. 11, Arulanandam
 Deposition, at 113:8-17 [APP 787].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                      PAGE 43
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                         Page 50 of 57 PageID 11787



 When asked whether LaPierre ever told Cotton that he was concerned with leaks at the NRA,

 Cotton responded “[w]e knew there were leaks from the NRA.” 224 As stated above, LaPierre

 testified that certain NRA expenses were paid by AMc because NRA executives were concerned

 about leaks from within the organization. 225 LaPierre further testified regarding his extreme

 concern about leaks as his justification for not informing the NRA General Counsel, Chief

 Financial Officer, or Board of Directors about the NRA Bankruptcy, which he filed entirely

 without their knowledge on January 15, 2021. 226

         116.     When asked about specific knowledge regarding AMc’s alleged leaking of

 confidential information, seemingly all of the NRA’s witnesses claimed privilege, and sometimes

 admitted that the information they had came only from the Brewer Firm or other sources within

 the NRA. 227 Hart testified he did not know of any leaks from AMc but that the leaks had likely

 come from Brewer himself. 228 Despite discovery requests directly asking for documents necessary

 to prove the NRA’s case, the NRA has failed to provide responsive evidence.

         117.     Because there is no evidence to support the necessary elements of breach or

 damages, this Court should grant summary judgment in favor of AMc on the NRA’s claim for

 breach of contract against AMc and Mercury as to the Confidentiality Clause.




 “Q: Were you aware of a leak problem coming from the treasurer’s office at NRA? A: I’m aware of a suspected leak
 problem, yes. Q: What do you know about that? A: That we suspected there is or was a leak from the treasurer’s
 office.” Ex. 12, Cotton Deposition (Virginia Action), at 149:3-10 [APP 903].
 224
     Ex. 12, Cotton Deposition (Virginia Action), at 268:20—269:1 [APP 932].
 225
     Ex. 7, LaPierre Deposition (Virginia Action), at 215:10-216:2 [APP 532].
 226
     Ex. 9, LaPierre Deposition (NRA Bankruptcy, Mar. 23, 2021), at 476:24-477:13 [APP 685]; see also NRA
 Bankruptcy, Order Granting Mot. to Dismiss (May 11, 2021) (ECF 740) (describing LaPierre’s “surreptitious”
 bankruptcy filing as “nothing less than shocking”).
 227
     See Ex. 15, Frazer Deposition (Virginia Action), at 349:2-9 [APP 1224], 296:1-9 [APP 1210], 359:4—360:1 [APP
 1226]; Ex. 11, Arulanandam Deposition, at 126:17-127:3 [APP 790].
 228
     See Ex. 13, Hart Deposition, at 321:7-12; 324:3-10 [APP 1035].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                    PAGE 44
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                          Page 51 of 57 PageID 11788



 F. Defendants Are Entitled to Summary Judgment on the NRA’s Fraud Claim.

         118.     The NRA has made extensive allegations that AMc’s conduct regarding budgeting,

 billing procedures, and NRATV was somehow improper under parallel theories of fraud and fraud-

 by-nondisclosure. 229 Despite the dramatic narrative, the allegations on which the fraud claims are

 based are the same as those on which the claims for breach of fiduciary duty are based and should

 similarly be dismissed. 230

         119.     Notwithstanding the NRA’s artful pleading, the NRA’s fraud claim fails because

 (1) it is barred by the economic loss doctrine; (2) the NRA has no evidence to support its fraud

 claim against AMc or Mercury; and (3) the NRA has no evidence to support is fraud claim against

 the Individual Defendants.

         1.       The economic loss doctrine bars the NRA’s fraud claims.

         120.     In support of its fraud claim, the NRA essentially pleads that it did not get what it

 bargained and paid for, which falls squarely within the economic loss rule barring tort claims

 arising solely from the parties’ contractual relationship. 231 This is simply another attempt by the

 NRA to recast a breach-of-contract claim into a tort claim.

         121.     In determining whether a tort claim is merely a repackaged breach of contract

 claim, a court must consider: “(1) whether the claim is for breach of duty created by contract, as

 opposed to a duty imposed by law; and (2) whether the injury is only the economic loss to the




 229
     ECF 209 at ¶¶ 148-152.
 230
     See, supra, Section D.
 231
     See Jim Walter Homes, Inc., 711 S.W.2d at 618; Mason v. Fremont Inv. & Loan, No. 3:15-cv-1909-K-BN, 2015
 U.S. Dist. LEXIS 146077, at *15 (N.D. Tex. Oct. 8, 2015) (Under Texas law, if a tort claim arises solely from the
 parties' contractual relationship, the tort claim is not allowed.”).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                     PAGE 45
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                             Page 52 of 57 PageID 11789



 subject of the contract itself.” 232 Critically, the burden is on the plaintiff to establish evidence of

 an independent injury. 233

          122.     Here, each and every fraudulent act and omission cited by the NRA in support of

 its fraud claim is really based in a contractual duty to perform under the Services Agreement. For

 instance, the NRA argues that the billing statements were improper in various respects, even going

 so far as to quote the language of the Services Agreement itself in support of AMc’s “misleading”

 conduct. 234 Yet billing policies and procedures are clearly addressed under Section III of the

 Services Agreement. To the extent the NRA claims that AMc did not comply with these terms, or

 that it “did not get what it paid for,” then the appropriate action would lie in contract, not in tort. 235

          123.     Similarly, under the Services Agreement, AMc agreed to provide “Owned Media

 Services” to the NRA, including “full-time online broadcasting services” and appropriate

 production, technical, and marketing support. 236 The NRA now claims that the product it

 bargained for did not meet its expectations. 237

          124.     Even more importantly, the injury the NRA claims (the amounts it claims to have

 overpaid under the Services Agreement) is still plainly within the bounds of the Services

 Agreement. The NRA is essentially asking the Court to grant a refund of part or all the funds paid

 to AMc pursuant to its “billing statements and invoices” 238 and the money it “invested” in NRATV,

 which are precisely the subject matter of the contract. 239 Clearly, these funds still fall under the

 domain of the Services Agreement, and the NRA cannot meet its burden to establish any



 232
     Mason, 2015 U.S. Dist. LEXIS 146077, at *15.
 233
     Id. (citing Esty v. Beal, 298 S.W.3d 280, 302 (Tex. App.— Dallas 2009, no pet.)).
 234
     ECF 209 at ¶ 148.
 235
     See Jim Walter Homes, 711 S.W.2d at 618.
 236
     Ex. 2-A, Services Agreement at § II.D [APP 63].
 237
     ECF 209 at ¶¶ 155-161.
 238
     ECF 209 ¶ 154.
 239
     ECF 209 ¶ 161.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                               PAGE 46
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                         Page 53 of 57 PageID 11790



 independent injury separate and apart from the contract as a matter of law. 240 Accordingly,

 because the claim is for breach of a duty arising solely under contract and the injury is only the

 economic loss from the Services Agreement itself, summary judgment should be granted on the

 NRA’s fraud claims in their entirety as to AMc, Mercury, and the Individual Defendants.

         2.         There is no evidence to support the NRA’s fraud claims against defendants.

         125.       Regardless of the application of the economic loss rule, the NRA cannot establish

 legally sufficient evidence to support its fraud claim. The NRA makes several allegations of fraud,

 but its evidence is nothing more than “[c]onclusory statements, speculation and unsubstantiated

 assertions.” 241    Stated differently, the NRA does not have legally supportable evidence of

 Defendants’ fraud. In fact, the evidence that has been developed establishes that the NRA’s fraud

 claim fails as a matter of law.

         126.       For example, the NRA claims AMc failed to disclose facts relating to its billing and

 invoicing procedures. 242 However, the evidence conclusively establishes that the NRA’s billing

 and invoicing procedures had been the same for many years. 243 As the NRA’s Director of Budget

 and Financial Analysis testified, prior to 2018, the NRA never once asked for more detail about

 any invoice or previously refused to pay invoices for lack of detail. 244 LaPierre personally

 participated in the annual budgeting process, 245 and specifically instructed AMc to send invoices

 without supporting detail for confidentiality purposes to avoid media leaks. 246 AMc was never




 240
     See Mason, 2015 U.S. Dist. LEXIS 146077, at *15.
 241
     RSR Corp., 612 F.3d at 857.
 242
     ECF 209 at ¶ 167.
 243
     See ECF 141, Winkler Decl. at ¶ 5 (APP 4), Montgomery Decl. ¶ 6 (APP 13-14); Ex. 6, Winkler Hrg. Testimony,
 90:5-13 [APP 347].
 244
     Ex. 22, Erstling Hrg. Testimony, at 24:21-25:5, 25:19-21 [APP 1673-74].
 245
     Ex. 7, LaPierre Deposition (Virginia Action) 254:25-255:20 [APP 542].
 246
     Ex. 6, Winkler Hrg. Testimony, at 89:6-90:2 [APP 346-47]; Ex. 9, LaPierre Deposition (NRA Bankruptcy, Mar.
 23, 2021) 388:11-389:8 [APP 663].

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                   PAGE 47
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                            Page 54 of 57 PageID 11791



 asked to provide more invoice detail until 2018, 247 at which point it revised its invoices to comply

 with the NRA’s requests. 248 The NRA has no evidence that the NRA “double-billed” for any jobs

 whatsoever, used NRA equipment for other AMc clients, or that AMc ever agreed to provide

 “NRA dedicated employees,” which is not a term or concept anywhere in the Services Agreement.

         127.     Because the NRA does not have legally sufficient evidence to support their

 allegations, its fraud claim should be dismissed against Defendants.

         3.       No evidence against Individual Defendants.

         128.     Additionally, the NRA has not presented evidence to support its claims against any

 of the Individual Defendants. Under Texas law, a corporate officer may not be held liable for an

 alleged corporate wrongdoing unless that officer knowingly and personally participates in the

 tortious act. 249 As reflected in the NRA’s deficient SAC, after an adequate time for discovery, the

 NRA has failed to produce evidence that Individual Defendants Martin, Winkler, and Montgomery

 personally participated in any of the facts and circumstances relating to the NRA’s fraud claim.

 As a result, the NRA’s fraud claim against the Individual Defendants should be dismissed.

 G. The NRA’s Conspiracy Claim Fails as a Matter of Law.

         129.     This Court should grant summary judgment as to the NRA’s conspiracy claim

 because (1) the underlying torts must be dismissed, (2) damages are required, and, (3) with respect

 to the Individual Defendants, because a company cannot conspire with its own employees.

         130.     “The essential elements of [a] civil conspiracy claim are (1) two or more persons;

 (2) an object to be accomplished; (3) a meeting of the minds on the object or course of action;


 247
     See Ex. 7, LaPierre Deposition (Virginia Action) 257:4-258:12 [APP 543] (LaPierre acknowledged that, as part of
 the NRA’s self-correction efforts, it needed to obtain more detail from AMc’s invoices, which represented a change
 from previous procedures); Ex. 6, Winkler Hrg. Testimony, at 124:12-20 [APP 381] (discussing the fact that the NRA
 first started asking for more invoice detail in 2018).
 248
     See Ex. 16, Spray Deposition (Virginia Action) 77:3-78:9 [APP 1256].
 249
     See Riverside, 931 F.2d at 330; Mozingo, 752 F.2d at 174.

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                       PAGE 48
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                            Page 55 of 57 PageID 11792



 (4) one or more overt, unlawful acts; and (5) damages as the proximate result.” 250 “Liability for

 conspiracy depends on participation in an underlying tort.” 251

         131.     In the NRA’s SAC, the NRA identifies the underlying torts as “fraudulent acts

 described in Count Four [fraud]” and “breaches of fiduciary duty,” 252 including the “attempt to

 extort LaPierre and the NRA,” 253 which is not a tort at all. 254 Because those causes of action

 should be dismissed, the NRA’s claim for conspiracy should also necessarily be dismissed. 255

         132.     Additionally, a claim for conspiracy requires a showing of actual damages

 proximately arising from the underlying tort. 256 In Texas, breach of fiduciary duty does not require

 damages, but may also be supported by benefit to the defendant. 257 Therefore, even if the Court

 finds the NRA may prove its conspiracy claim upon benefit to Defendants on their alleged breach

 of fiduciary duty, the conspiracy claim still fails because the NRA has presented no evidence in

 support. Simply stated, Defendants have not benefited from what the NRA claims to be their

 breaches of fiduciary duty. 258

         133.     Finally, it is well established that a company cannot conspire with its own

 employees or agents as a matter of law. 259 Accordingly, summary judgment on the NRA’s

 conspiracy claim is proper as to the Individual Defendants.




 250
     Homoki v. Conversion Servs., 717 F.3d 388, 404-05 (5th Cir. 2013).
 251
     Super Future Equities, Inc. v. Wells Fargo Bank Minn., N.A., 553 F. Supp. 2d 680, 695 (N.D. Tex. 2008).
 252
     ECF 209 at 69 ¶ 173.
 253
     Id. at ¶ 172.
 254
     See Wilson, 2014 U.S. Dist. LEXIS 170207, at *9-10.
 255
     W. Fork Advisors, LLC v. SunGard Consulting Servs., LLC, 437 S.W.3d 917, 921 (Tex. App.—Dallas 2014, pet.
 denied) (Where an underlying tort claim fails, a conspiracy claim must also fail.).
 256
     See Wavell v. Roberts, 818 S.W.2d 462, 465 (Tex. App.—Corpus Christi 1991, writ denied) (“In addition, Wavell
 suffered no injuries caused by the alleged conspiracy. Therefore no cause of action for conspiracy against him could
 exist.”).
 257
     Jacked Up, 854 F.3d at 808.
 258
     See Wavell, 818 S.W.2d at 465.
 259
     Editorial Caballero, S.A. de C.V. v. Playboy Enters., 359 S.W.3d 318, 337 (Tex. App.—Corpus Christie 2012, pet.
 denied).

 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                                        PAGE 49
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                   Page 56 of 57 PageID 11793



                                           VII.     PRAYER
         For these reasons, Defendants respectfully request the Court to grant their Motion for

 Partial Summary Judgment in its entirety, including disposition of all of the NRA’s claims against

 AMc, Mercury, and the Individual Defendants, judgment in favor of AMc as to the affirmative

 relief sought herein, and grant all such other relief, at law or in equity, to which they may be justly

 entitled.

 July 6, 2021.

                                                  Respectfully submitted,

                                                  /s/ G. Michael Gruber
                                                  G. Michael Gruber, Esq.
                                                  Texas Bar No. 08555400
                                                  gruber.mike@dorsey.com
                                                  Brian E. Mason, Esq.
                                                  Texas Bar No. 24079906
                                                  mason.brian@dorsey.com
                                                  Jay J. Madrid, Esq.
                                                  Texas Bar No. 12802000
                                                  madrid.jay@dorsey.com
                                                  J. Brian Vanderwoude, Esq.
                                                  Texas Bar No. 24047558
                                                  vanderwoude.brian@dorsey.com
                                                  DORSEY & WHITNEY LLP
                                                  300 Crescent Court, Suite 400
                                                  Dallas, Texas 75201
                                                  (214) 981-9900 Phone
                                                  (214) 981-9901 Facsimile

                                                  ATTORNEYS FOR DEFENDANT/COUNTER-
                                                  PLAINTIFF ACKERMAN MCQUEEN, INC.




 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                            PAGE 50
Case 3:19-cv-02074-G-BK Document 279 Filed 07/06/21                  Page 57 of 57 PageID 11794



                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 6, 2021, I filed the foregoing document with the clerk of court
 for the U.S. District Court, Northern District of Texas. I hereby certify that I have served the
 document on all counsel and/or pro se parties of record by a manner authorized by Federal Rules
 of Civil Procedure 5(b)(2).

                                               /s/ G. Michael Gruber
                                               G. MICHAEL GRUBER




 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT                          PAGE 51
